Exhibit 10.1

Execution Copy




 


 
 
CREDIT AGREEMENT
 
dated as of
 
June 28, 2005
 
among
 
U-HAUL LEASING& SALES CO.,
U-HAUL CO. OF ARIZONA,
and
U-HAUL INTERNATIONAL, INC.,
as Borrowers
 
U-HAUL INTERNATIONAL, INC.,
 
as Servicer/Manager and Guarantor
 
and
 
MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Lender
 




 
(Aged Truck Revolving Loan Facility)
 


 

--------------------------------------------------------------------------------





ARTICLE I
Definitions
 
Section 1.01. Defined Terms 1
Section 1.02. Terms Generally 12
Section 1.03. Accounting Terms; GAAP 12
 
ARTICLE II
The Loans
 
Section 2.01. Commitments  13
Section 2.02. The Note  13
Section 2.03. Making the Loans  13
Section 2.04. Repayment of Loans; Evidence of Debt  14
 
ARTICLE III
SECURITY
 
Section 3.01. Security Interest  14
Section 3.02. Release of Collateral  15
 
ARTICLE IV
SERVICING AND MAINTENANCE
 
Section 4.01. Servicer/Manager  16
Section 4.02. Custody of Vehicle Files  16
Section 4.03.Maintenance  18
 

--------------------------------------------------------------------------------


ARTICLE V
FEES, INTEREST, ACCOUNTS, PAYMENTS, ETC.
 
Section 5.01. Fees and Expenses  18
Section 5.02. Interest on the Loans  19
Section 5.03. Collections and Cash Flows  19
Section 5.04. Payments to be Made  20
Section 5.05. Optional Prepayments  21
Section 5.06. [Reserved]  21
Section 5.07. Illegality; Substituted Interest Rate, etc  21
Section 5.08. Payments of Principal; Mandatory Prepayments  22
Section 5.09. Increased Costs  22
Section 5.10. Taxes  23
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
Section 6.01. Organization; Powers  24
Section 6.02. Authorization; Enforceability  25
Section 6.03. Governmental Approvals; No Conflicts  25

Section 6.04. Financial Condition; No Material Adverse Change  25
Section 6.05. Properties; Liens and Licenses  25
Section 6.06. Litigation Matters  26
Section 6.07. Compliance with Laws and Agreements  26
Section 6.08. Investment and Holding Company Status  26
Section 6.09. Taxes  26
Section 6.10. ERISA  26
Section 6.11. Disclosure  27
Section 6.12. The Collateral  27
Section 6.13. Liens on the Collateral  27
Section 6.14. Eligible Vehicle Collateral  28
Section 6.15. Insurance  28
Section 6.16. Labor Matters  28
Section 6.17. Security Documents  28
Section 6.18. Margin Regulations  28
 

--------------------------------------------------------------------------------


ARTICLE VII
CONDITIONS
 
Section 7.01. Effective Date  28
Section 7.02. Each Loan  30
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Section 8.01. Financial Statements and Other Information  31
Section 8.02. Notices of Material Events  32
Section 8.03. Information Regarding Collateral  33
Section 8.04. Existence; Conduct of Business  33
Section 8.05. Payment of Obligations  33
Section 8.06. Maintenance of Properties  33
Section 8.07. Insurance  34
Section 8.08. Books and Records; Inspection Rights  34
Section 8.09. Compliance with Laws and Agreements  34
Section 8.10. Use of Proceeds  34
Section 8.11. Further Assurances  34
Section 8.12. Casualty  34
Section 8.13. Interest Rate Protection  35
 
ARTICLE IX
NEGATIVE COVENANTS
 
Section 9.01. Change in Control  35
Section 9.02. Use of Collateral  35
Section 9.03. Negative Pledge  36
Section 9.04. Limitations on Fundamental Changes  36
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.01. Events of Default  36
Section 10.02. Consequences of an Event of Default  38
 

--------------------------------------------------------------------------------


ARTICLE XI
RESERVED
 
Section 11.01. Reserved  38
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.01. Notices  38
Section 12.02. Waivers; Amendments  39
Section 12.03. Expenses; Indemnity; Damage Waiver  40
Section 12.04. Successors and Assigns  40
Section 12.05. Survival  42
Section 12.06. Counterparts; Integration; Effectiveness  42
Section 12.07. Severability  42
Section 12.08. Right of Setoff  43
Section 12.09. Governing Law; Jurisdiction; Consent to Service of Process  43
Section 12.10. WAIVER OF JURY TRIAL  44
Section 12.11. Headings  44
Section 12.12. Confidentiality  44
 
SCHEDULES:


Schedule 6.04 - Liabilities
Schedule 6.15 - Insurance



--------------------------------------------------------------------------------


EXHIBITS:
 
Exhibit A Form of Assignment and Acceptance
Exhibit B Form of Guarantee Agreement
Exhibit C Form of Borrowing Request
Exhibit D Form of Borrowing Base Certificate
Exhibit E Form of Monthly Settlement Report
Exhibit F Form of Note
Exhibit G Market Value
Exhibit H Facility Commitment Amount
Exhibit I Form of Dealership Contract
Exhibit J Form of Rental Company Contract
Exhibit K Wire Instructions




ANNEXES


Annex I Eligibility Requirements




 


     





--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of June 28, 2005, (the “Agreement”) among U-HAUL
LEASING & SALES CO., a Nevada corporation, as a Borrower, U-HAUL CO. OF ARIZONA,
an Arizona corporation, as a Borrower, U-HAUL INTERNATIONAL, INC., a Nevada
corporation, as a Borrower, as Servicer/Manager and as Guarantor, and MERRILL
LYNCH COMMERCIAL FINANCE CORP., as Lender.
 
The parties hereto agree as follows:
 
ARTICLE I 
 
Definitions
 
Section 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) LIBOR for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
 
“Advance Rate” means 50%.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“AMERCO” means AMERCO, a Nevada corporation.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee (with the consent of the Borrowers and the Lender if
required by Section 12.04), and accepted by the Lender, in the form of Exhibit A
or any other form approved by the Lender.
 
“Black Book” means the National Auto Research Black Book Guide published by
Hearst Corporation from time to time.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means, collectively, jointly and severally, U-Haul Leasing & Sales
Co., a Nevada corporation, U-Haul Co. of Arizona, an Arizona corporation and
U-Haul International, Inc., a Nevada corporation.
 
“Borrowing Base” means, as of any date, the lesser of (i) the product of (a) the
Advance Rate and (b) the Market Value of the Eligible Vehicle Collateral, in
each case as of such date, or (ii) the Facility Commitment Amount as of such
date.
 

--------------------------------------------------------------------------------


“Borrowing Base Certificate” means an Officer’s Certificate of the Borrowers
containing a calculation of the Borrowing Base, including a Vehicle Schedule,
and substantially in the form of Exhibit D or such other form as shall be
approved by the Lender.
 
“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Outstanding Loans exceed the Borrowing Base.
 
“Borrowing Request” means a request by the Borrowers for a Loan in accordance
with Section 2.03 and substantially in the form of Exhibit C or such other form
as shall be approved by the Lender.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Reno, Nevada or Phoenix, Arizona
are authorized or required by law to remain closed.
 
“Certificate of Title” means a certificate of title of a Vehicle issued in paper
form by the relevant governmental department or agency in the jurisdiction in
which the Vehicle is registered, or a record maintained by such governmental
department or agency in the form of information stored in electronic media;
provided, that to the extent that a certificate of title in paper form or such
record stored on electronic media has not been issued or is not being
maintained, the application (or copy thereof) for the foregoing.
 
“Change in Control” means (a) any “person” or “group” (within the meaning of
Section 13(d) and 14(d) of the Exchange Act), other than Permitted Holders, that
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 50%, or more, of the Capital Stock of
any of the Borrowers having the right to vote for the election of members of the
Board of Directors or (b) a majority of the members of the Board of Directors do
not constitute Continuing Directors.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Lender (or, for purposes of
Section 5.09(b), by any lending office of the Lender or by the Lender’s holding
company) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Closing Date” means June 28, 2005.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning set forth in the Security Agreement.
 
“Collection Account” means the account established with the Collection Account
Bank in the name of UHI bearing account No. 689211977.
 
“Collection Account Bank” means JPMorgan Chase Bank, N.A., and its successors,
or another depositary institution mutually acceptable to the Lender and the
Borrowers.
 
“Collection Account Control Agreement” means that certain account control
agreement, dated as of June 28, 2005, among the Collection Account Bank, the
Borrowers and the Lender relating to the Collection Account.
 
“Collection Sub-Account” means a sub-account of the Collection Account bearing
account No. 689211985 maintained by the Borrowers at the Collection Sub-Account
Bank in the name of the Borrowers, and within the sole control of, the Lender.
 
“Collection Sub-Account Bank” means JPMorgan Chase Bank, N.A., and its
successors, or another depository institution mutually acceptable to the Lender
and the Borrowers.
 
“Collection Sub-Account Control Agreement” means that certain account control
agreement, dated as of June 28, 2005, among the Collection Sub-Account Bank, the
Borrowers and the Lender relating to the Sub-Account.
 
“Collection Sub-Account Deposit” means for any Deposit Date or Loan Date, the
deposit to be made by UHI into the Collection Sub-Account pursuant to Section
5.03 (c), consisting of:
 
  (a) with respect to a deposit on a Deposit Date relating to the Payment Date
next following such Deposit Date, an amount equal to the sum of (i) the Targeted
Principal, if any, required to be paid on such Payment Date, (ii) all interest,
fees and expenses due to be paid on such Payment Date with respect to the
related Interest Period and (iii) all other Obligations due and payable on or
prior to such Payment Date; and
 
(b) with respect to a deposit on a Loan Date, an amount equal to the sum of (i)
the additional amount monthly Targeted Principal, if any, required to be paid on
the Payment Date next following the date of such Loan, and (ii) all additional
interest, fees and expenses due to be paid on such Payment Date with respect to
the related Interest Period and (iii) any other additional Obligations on or
prior to such Payment Date, in each case as a result of such new Loan.



--------------------------------------------------------------------------------


“Collection Sub-Account Failure” means the failure of UHI to make the required
Collection Sub-Account Deposit by any Deposit Date or Loan Date, as applicable
(or, if unrestricted funds are already on deposit in the Collection Sub-Account,
the failure of UHI to deposit an amount sufficient such that the unrestricted
funds on deposit in the Collection Sub-Account by such Deposit Date or Loan
Date, as applicable, is at least equal to the required Collection Sub-Account
Deposit), which failure shall continue unremedied for one Business Day.
 
“Commitment” means, the commitment, of the Lender to make Loans hereunder up to
the Facility Commitment Amount.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with a Loan Party within the meaning of Section 4001 of
ERISA or is a part of a group which includes a Loan Party and which is treated
as a single employer under Section 414(b) or (c) of the Code or, for the
purposes of the Code, Section 414(m) or (o) of the Code.
 
“Concentration Account” means the account established with the Concentration
Account Bank in the name of UHI bearing account No. 42-4903.
 
“Concentration Account Bank” means JPMorgan Chase Bank, N.A., and its
successors, or another depositary institution mutually acceptable to the Lender
and the Servicer/Manager.
 
“Continuing Directors” means the directors of AMERCO on the Closing Date and
each other director of AMERCO, if such other director’s nomination for election
to the Board of Directors of AMERCO is recommended by a majority of the then
Continuing Directors.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Custodian” means the Servicer/Manager in its capacity as custodian pursuant to
Section 4.02.
 
“Daily Collection Account Deposit Amount” means, on any Business Day, an amount
equal to the product of (i) a fraction, the numerator of which is 1 and the
denominator of which is 22, and (ii) an amount equal to the Fleet Owner Cash
Flows for the previous calendar month.
 
“Dealership Contract” means a U-Haul dealership contract between a subsidiary of
UHI, on one hand, and a named U-Haul dealer, on the other, substantially in the
form attached as Exhibit I hereto, as the same may be updated from time to time
by the Borrowers.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Deposit Date” means, with respect to each Payment Date, the 11th calendar day
of the preceding month, or if such day is not a Business Day, the next Business
Day immediately following such calendar day.
 
“Dollars” or “$” means the lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
7.01 are satisfied (or waived in accordance with Section 12.02).
 
“Eligible Vehicle Collateral” means, as of any date, a Vehicle pledged to the
Lender under the Security Agreement as to which the conditions set forth on
Annex I are satisfied as of such date.
 

--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan of any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning assigned to such term in Section 10.01.
 
“Facility” means the committed loan facility offered by the Lender to the
Borrowers pursuant to this Agreement.
 
“Facility Commitment Amount” means for any Interest Period, the amount specified
in Exhibit H with respect to such Interest Period.
 
“Financial Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.
 
“Fleet Owner Agreement” means the Fleet Owner Contract - Rental Trucks, dated as
of June 23, 2005, between U-Haul Leasing & Sales Co., as fleet owner, and UHI,
as amended from time to time.
 
“Fleet Owner Cash Flow” means, for any calendar month, the amounts payable to
U-Haul Leasing & Sales Co. with respect to such calendar month pursuant to the
Fleet Owner Agreement, which amount shall be the gross rental revenue collected
from Eligible Vehicle Collateral during such month, plus all damage waiver
amounts collected with respect to the Eligible Vehicle Collateral during such
month, minus all dealer and marketing company commissions, licensing fees,
maintenance costs, insurance expenses and other adjustments under the Dealership
Contracts related to such Eligible Vehicle Collateral paid during such month.
 

--------------------------------------------------------------------------------


“Fleet Owner Cash Flow Determination Date” means, with respect to any Fleet
Owner Cash Flows collected during any calendar month, the third Friday of the
next succeeding calendar month, or if such day is not a Business Day, then the
next succeeding Business Day.
 
“Foothill Facility” means the Loan and Security Agreement, dated as of March 1,
2004, by and among AMERCO and each of its subsidiaries party thereto, as
borrowers, each of the lenders party thereto and Wells Fargo Foothill, Inc., as
the lead arranger, administrative agent and collateral agent, notwithstanding
that such agreement shall have been terminated or fully satisfied.
 
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States of America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means the Guarantee made by UHI in favor of the Lender, in
the form of Exhibit B.
 
“Hybrid Facility Agreement” means the Amended and Restated Credit Agreement,
dated as of June 8, 2005, among MLCFC, as lender, AMERCO Real Estate Company,
AMERCO Real Estate Company of Texas, Inc., AMERCO Real Estate Company of
Alabama, Inc., and U-Haul Co. of Florida, Inc., as borrower, and UHI, as
guarantor together with any security agreement guarantee or other agreement
delivered pursuant to the terms thereof.
 
“Hybrid Trigger Event” means an event giving rise to a mandatory prepayment of
the loans under the Hybrid Facility Agreement as described in Section 3.6(b) of
the Hybrid Facility Agreement.
 

--------------------------------------------------------------------------------


“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed (only to the extent of the fair market value
of such asset if such Indebtedness has not been assumed by such Person), (iv)
all Guarantees of such Person, (v) all capitalized lease obligations of such
Person and (vi) all obligations of such Person as an account party in respect of
letters of credit and similar instruments issued for the account of such Person;
provided, however, that any debt obligations incurred in connection with the
Hybrid Facility Agreement shall not be considered Indebtedness.
 
“Indemnitee” has the meaning set forth in Section 12.03(b).
 
“Interest Period”means with respect to any Loan and Payment Date, in the case of
(i) the first Payment Date for such Loan, the period from and including the
related Loan Date to but excluding such first Payment Date and (ii) any other
Payment Date, the period from and including each Payment Date to but excluding
the next ensuing Payment Date; provided, however, that the initial Interest
Period shall be the period from and including the Closing Date to but excluding
the first Payment Date.
 
“Interest Rate” means, with respect to any Loan and Interest Period, subject to
Section 5.07, a percentage (in each case computed on the basis of the actual
number of days elapsed, but assuming a 360-day year) equal to:
 
(i)  provided that no Event of Default has occurred and is continuing, the sum
of (A) the Adjusted LIBO Rate for such Interest Period and (B) the Margin; and
 
(ii) upon the occurrence and during the continuation of an Event of Default, the
sum of (A) the Adjusted LIBO Rate for such Interest Period, (B) the Margin and
(C) an additional 2.00% per annum.
 
“Lender” means MLCFC, together with its successor and any assigns.
 
“LIBOR” means, with respect to each Interest Period, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) for Dollar
deposits in London with a duration of one month, at or about 8:00 a.m. on the
related LIBOR Determination Date as such rate is specified on Bloomberg Money
Markets Page 28, or, if such page ceases to display such information, then such
other page as may replace it on that service for the purpose of display of such
information, or, if such service ceases to display such information, then on
Telerate Page 3750. If such rate cannot be determined, then LIBOR means, with
respect to such Rate Period, the arithmetic mean of the rates of interest
(rounded upwards, if necessary, to the nearest 1/100th of 1%) offered to two
prime banks in the London interbank market (selected by the Lender) of Dollar
deposits with a duration of one month at or about 8:00 a.m. on the related LIBOR
Determination Date.
 
“LIBOR Business Day” means a Business Day on which trading in Dollars is
conducted by and between banks in the London interbank market.
 

--------------------------------------------------------------------------------


“LIBOR Determination Date” means, with respect to any Interest Period, the
second LIBOR Business Day prior to the first day of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Date” means any date on which a Loan is made to the Borrowers by the
Lender pursuant to this Agreement.
 
“Loan Documents” means this Agreement, the Note, the Guarantee Agreement, the
Collection Account Control Agreement, the Sub-Account Control Agreement, the
Security Documents and the Hybrid Facility Agreement.
 
“Loan Parties” means the Guarantor, the Servicer/Manager and the Borrowers.
 
“Loans” means an advance made to the Borrowers by the Lender pursuant to this
Agreement.
 
“Margin” means 1.75% per annum.
 
“Margin Stock” has the meaning set forth in Regulation U of the Board.
 
“Market Value” means, on any date of determination, for any Eligible Vehicle
Collateral or the pool of Eligible Vehicle Collateral, the value specified in
Exhibit G for the applicable vehicle model, as amended from time to time in
writing in the Lender’s sole discretion.
 
“Material Adverse Change” means a material adverse change in the business,
operations or condition, financial or otherwise, taken as a whole, of the
Borrowers or AMERCO.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or performance of the Borrowers,
(b) the ability of any Borrower or any other Loan Party to perform any of its
obligations under any Loan Document, (c) the legality, validity, binding effect
or enforceability of this Agreement or any other Loan Document or (d) the
Collateral or the first priority perfected security interest of the Lender in
the Collateral.
 
“MLCFC” means Merrill Lynch Commercial Finance Corp., a Delaware corporation.
 
“Monthly Settlement Report” means a report substantially in the form set forth
on Exhibit E.
 

--------------------------------------------------------------------------------


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any casualty or condemnation event,
(a) the cash proceeds received in respect of such event including (i) in the
case of a casualty, insurance proceeds, and (ii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of all reasonable fees and out-of-pocket expenses paid by the Borrowers to third
parties (other than Affiliates) in connection with such event.
 
“Non-Use Fee” has the meaning set forth in Section 5.01(b).
 
“Note” means the Note, dated the Closing Date, executed by the Borrowers,
payable to the order of the Lender, in the maximum principal amount of the
Facility Commitment Amount, in substantially the form of Exhibit F.
 
“Obligations” means all obligations secured under the Loan Documents.
 
“Outstanding Loans” means, as of any date, the unpaid principal amount of all
Loans outstanding hereunder on such date, after giving effect to all repayments
of Loans and the making of new Loans on such date.
 
“Participant” has the meaning set forth in Section 12.04(e).
 
“Payment Date” means the 10th calendar day of each month, or if such day is not
a Business Day, the next Business Day immediately following such calendar day,
commencing with the first such date to occur in July 2005.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)   Liens imposed by law for taxes, assessments, governmental charges or
similar claims that are not yet due or are being contested in compliance with
Section 8.05;
 
(b)   statutory or common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other similar Liens, arising in
the ordinary course of business and securing obligations that are not yet
delinquent or are being contested in compliance with Section 8.05;
 
(c)   Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
 
(d)   Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory or regulatory obligations, surety and appeal bonds,
government contracts, performance and return-of-money bonds and other
obligations of a like nature, in each case in the ordinary course of business,
and a bank’s unexercised right of set-off with respect to deposits made in the
ordinary course;
 

--------------------------------------------------------------------------------


(e)   judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 10.01;
 
(f)   interests of lessees under leases or subleases granted by the Borrowers as
lessor that do not materially interfere with the ordinary course of business of
the Borrowers;
 
(g)   interests of licensees under licenses or sublicenses granted by the
Borrowers as licensor that do not materially interfere with the ordinary course
of business of the Borrower;
 
(h)   interests of the lender in the Collateral under the Hybrid Facility
Agreement, provided any such interest shall be subordinate to the interests in
the Collateral granted to the Lender hereunder;
 
(i)   any interest or title of a lessor in any property subject to any capital
or operating lease otherwise not entered into in violation of the Loan Documents
or in any property not constituting Collateral; and
 
(j)   any interest or title of a licensor in any property subject to any license
otherwise not entered into in violation of the Loan Documents.
 
“Permitted Holder” means Edward J. Shoen, Mark V. Shoen, James P. Shoen and
their Family Members, and their Family Trusts. As used in this definition,
“Family Member” means, with respect to any individual, the spouse and lineal
descendants (including children and grandchildren by adoption) of such
individual, the spouses of each such lineal descendants, and the lineal
descendants of such Persons; and “Family Trusts” means, with respect to any
individual, any trusts, limited partnerships or other entities established for
the primary benefit of, the executor or administrator of the estate of, or other
legal representative of, such individual.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which a Loan Party or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Prime Rate” means the rate of interest per annum published from time to time in
the “Money Rates” column (or any successor column) of The Wall Street Journal as
the prime rate or, if such rate shall cease to be so published or is not
available for any reason, the rate of interest publicly announced from time to
time by any “money center” bank based in New York City selected by the
Administrative Agent for the purpose of quoting such rate, provided such
commercial bank has a combined capital and surplus and undivided profits of not
less than $500,000,000. Each change in the Prime Rate shall be effective from
and including the date such change is published.
 

--------------------------------------------------------------------------------


“Records Location List” has the meaning set forth in Section 4.02(c).
 
“Rental Company Contract” means an agreement between UHI, on the one hand, and a
regional marketing and administrative company Affiliate, on the other,
substantially in the form attached as Exhibit J hereto, as the same may be
updated from time to time by the Borrowers.
 
“Requirement of Law” means, as to any Person, any law, statute, rule, treaty,
regulation or determination of an arbitrator, court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its properties may be bound or
affected.
 
“Security Agreement” means the Security Agreement, dated as of June 28, 2005, by
and between the Borrowers and the Lender.
 
“Security Documents” means the Security Agreement, the Sub-Account Control
Agreement and each financing statement, Certificate of Title, pledge,
endorsement or other document or instrument delivered in connection therewith.
 
“Servicer/Manager” shall mean UHI.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender (if subject to regulation by the
Board) is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
 
“Targeted Principal” means, with respect to any Deposit Date, an amount equal to
the difference, if any, between the Outstanding Loans on such Deposit Date and
the Borrowing Base as of the related Payment Date, without giving effect to any
amounts in the Sub-Account; provided, however, that upon the occurrence of an
Event of Default, the Targeted Principal shall equal the principal balance of
the Outstanding Loans.
 

--------------------------------------------------------------------------------


“Taxes” means with respect to any Person any and all present or future taxes,
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority excluding, such taxes (including income or franchise
taxes) as are imposed on or measured by such Person’s net income.
 
“Termination Date” means the Payment Date in June 2010.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans and
the use of the proceeds thereof.
 
“Truck Age” means, for any Vehicle on any date of determination, (i) if such
determination is made at any time during the period from January through June,
inclusive, of any year then the difference between the current year and the
model year of such Vehicle and (ii) if such determination is made at any time
during the period from July through December, inclusive, of any year then the
difference between the current year and the model year of such Vehicle plus 0.5.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York as
of the date hereof.
 
“UHI” means U-Haul International, Inc., a Nevada corporation.
 
“Vehicle” means a motor vehicle owned by one of the Borrowers and constituting
part of the Borrowers’ fleet of rental assets.
 
“Vehicle Files” means, with respect to each Vehicle, (i) the original
Certificate of Title (or an original or certified copy of the application for a
Certificate of Title) and all related documents retained on file by the
Servicer/Manager, in accordance with its usual and customary business practices,
evidencing the ownership of the Vehicle and, from and after the date required
pursuant to clause (vi) of Annex I hereto, the Lien of the Lender; and (ii) any
and all other documents that either of the Servicer/Manager or the Borrowers
shall retain on file, in accordance with its usual and customary practices,
relating to the Vehicle; provided, that to the extent consistent with its usual
and customary practices, any of the foregoing items may, in lieu of a written
document, be evidenced by a record or records consisting of information stored
as a record on an electronic medium which is reproducible in perceivable form.
 
“Vehicle Schedule” means the schedule of Vehicles pledged to the Lender pursuant
to the Security Agreement, as the same may be updated from time to time by each
Borrowing Base Certificate provided by the Borrowers to the Lender.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 

--------------------------------------------------------------------------------


Section 1.02.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, contract rights, licenses and
intellectual property.
 
Section 1.03.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that for purposes
of determining compliance with any covenant set forth in Article VIII or Article
IX, such terms shall be construed in accordance with GAAP as in effect on the
date of this Agreement applied on a basis consistent with the application used
in preparing Borrowers' audited financial statements referred to in Section
8.01. If any change in accounting principles from those used in the preparation
of the audited financial statements referred to in Section 8.01 hereafter
occasioned by the promulgation of any rule, regulation, pronouncement or opinion
by or required by the Financial Accounting Standards Board (or successors
thereto or agencies with similar functions) would result in a change in the
method of calculation of financial covenants, standards or terms found in
Article I, Article VIII or Article IX, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
changes with the desired result that the criteria for evaluating AMERCO’s
financial condition will be the same after such change as if such change had not
been made; provided, however, the parties hereto agree to construe all terms of
an accounting or financial nature in accordance with GAAP as in effect prior to
any such change in accounting principles until the parties hereto have ended the
applicable provisions of this Agreement.
 

--------------------------------------------------------------------------------


ARTICLE II
 
The Loans
 
Section 2.01.   Commitments. Subject to the terms and conditions set forth
herein, the Lender agrees to make Loans to the Borrowers at any time and from
time to time during the term of this Agreement in an aggregate principal amount
not exceeding the Facility Commitment Amount. No Loan shall be made (i) on a day
other than a Business Day, (ii) in an amount which would cause the Outstanding
Loans to exceed the aggregate amount of the Facility Commitment Amount as of the
proposed Loan Date, (iii) in an amount that would result in a Borrowing Base
Deficiency or (iv) if the conditions precedent set forth in Section 7.02 have
not been satisfied or waived. All Loans may be borrowed, repaid and reborrowed
in accordance with the terms of this Agreement. All Loans shall be full recourse
to the Borrowers, jointly and severally.
 
Section 2.02.   The Note.
 
(a)   The Borrowers hereby, jointly and severally, unconditionally promise to
repay all Obligations outstanding hereunder when due. The obligation of the
Borrowers to repay the Loans shall be evidenced by the Note. The Lender shall
(i) record on its books the date and amount of each Loan to the Borrowers
hereunder and (ii) prior to any transfer of the Note, endorse such information
on the schedule attached to the Note or any continuation thereof. The failure of
the Lender to make any such recordation shall not affect the obligations of the
Borrowers hereunder or under the Note.
 
(b)   The outstanding principal amount of the Loans shall be payable as set
forth in Article V. The Borrowers shall pay interest on the outstanding
principal amount of each Loan from the date each such Loan is made until the
principal amount thereof is paid in full at the rates and pursuant to the terms
set forth in Article V. The Borrowers shall pay the various fees and expenses
set forth in, and pursuant to the terms of, Article V.
 
Section 2.03.   Making the Loans.
 
(a)   To request a Loan, the Borrowers shall deliver to the Lender a completed
Borrowing Request, together with a Borrowing Base Certificate calculating the
Borrowing Base as of the prior Business Day not later than 3:00 p.m., New York
City time, two (2) Business Days before the date of the proposed Loan; provided
that the Borrowers may make not more than five (5) requests for Loans in any
single calendar month (it being understood that all Borrowing Requests made by
the Borrowers on the same date shall be treated as a single request for a Loan
for purposes of this limitation). Each such Borrowing Request shall be
irrevocable and shall be delivered by telecopy to the Lender of a written
Borrowing Request in a form approved by the Lender and signed by the Borrowers.
 
(b)   Each requested Loan shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $10,000,000.
 
(c)   The Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., New
York City time, to an account of the Borrowers designated by the Borrowers in
the applicable Borrowing Request.
 

--------------------------------------------------------------------------------


Section 2.04.   Repayment of Loans; Evidence of Debt.
 
(a)   The Borrowers, jointly and severally, hereby unconditionally promise to
pay to the Lender the then unpaid principal amount of each Loan as provided in
Section 5.07.
 
(b)   The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the Lender resulting
from each Loan, including the amounts of principal and interest payable and paid
to the Lender from time to time hereunder.
 
(c)   The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers hereunder and (iii) the amount of any sum received by the
Lender hereunder.
 
(d)   The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.
 
ARTICLE III 
 
SECURITY
 
Section 3.01.   Security Interest. Pursuant to and under the Security Agreement,
the Borrowers, shall (as and to the extent provided in the applicable Security
Document) pledge and grant to the Lender, and its successors, indorsees,
transferees and assigns, as security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of all or a portion of the Obligations (as specified in the
applicable Security Document), a security interest in and assignment of all of
the Borrowers’ right, title and interest in, to and under (but none of its
obligations under) the Collateral described in the applicable Security Document,
whether (with respect to amounts on deposit in the Collection Account or the
Sub-Account, and any “Receivables” or “Proceeds” comprising Collateral (each as
defined in the Security Agreement) now existing or hereafter arising by the
Borrowers and wherever located, all proceeds thereof and any other collateral
described therein. The foregoing assignment does not constitute and is not
intended to result in a creation or an assumption by the Lender of any
obligation of the Borrowers or any other Person in connection with any or all of
the Collateral or under any agreement or instrument relating thereto. Anything
herein to the contrary notwithstanding, (i)  the Servicer/Manager shall perform
its services, duties and obligations with respect to the Collateral to the
extent set forth in Article IV to the same extent as if this Agreement had not
been executed, (ii) the exercise by the Lender, of any of its rights in, to or
under the Collateral shall not release the Servicer/Manager from any of its
duties or obligations relating to the Collateral and (iii) the Lender shall not
have any obligations or liability under the Collateral by reason of this
Agreement, or be obligated to perform any of the obligations or duties of the
Servicer/Manager thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
 
Section 3.02.   Release of Collateral.
 
(a) Except as otherwise set forth in the Security Agreement, the Liens created
by the Security Agreement in favor of the Lender, with respect to the Collateral
shall terminate (i) with respect to any Collateral released pursuant to Section
3.02(c), upon receipt by the Lender of the certificate required by such Section,
and (ii) with respect to all of the Collateral upon (A) payment in full of the
Loans and all other Obligations due hereunder and (B) termination of the
Facility. Notwithstanding anything to the contrary contained herein, any payment
in full of the Loans and other Obligations hereunder, or termination of the
Facility shall not act to release the interest of the lender in the Hybrid
Facility in the Collateral (to the extent and in the amounts required in the
Hybrid Facility Agreement) if the Hybrid Facility shall remain outstanding or
any amounts remain owing thereunder.
 

--------------------------------------------------------------------------------


(b) Upon the release of Collateral as set forth in Section 3.02(a), upon the
request of, and at the expense of the Borrowers, the Lender shall execute and
file such releases or assignments of financing statements or, UCC termination
statements and other documents and instruments as may be reasonably requested by
the Borrowers to effectuate release of the Collateral. The Lender will not have
legal title to any part of the released Collateral on and will have no further
interest in or rights with respect to such Collateral.
 
(c) If no Default or Event of Default has occurred and is continuing, the
Borrowers may without the consent of the Lender, obtain a release of any Vehicle
that is Collateral from the lien of the Security Agreement, including in
connection with the sales or disposition of such Vehicles; provided that in
connection with any such release, the Borrowers provide to the Lender (i)
written prior written notice of such release, including an attached Borrowing
Base Certificate and attached Vehicle Schedule (pro forma as of the date of such
release) not less than three (3) Business Days before the date of such release,
and (ii) an officer’s certificate stating (A) no adverse selection was used in
selecting the Vehicles to be released, (B) after giving effect to sale, no
Borrowing Base Deficiency shall exist and detailing, if necessary, a deposit of
cash into the Sub-Account on such date representing a prepayment of principal in
an amount necessary to cause no Borrowing Base Deficiency to exist, (C) no
Default or Event of Default exists on the Facility, (D) no payment default has
occurred and is continuing under the Hybrid Facility Agreement and (E) after
giving effect to such sale, no Hybrid Trigger Event shall have occurred and be
continuing under the Hybrid Facility Agreement.
 
ARTICLE IV
 
SERVICING AND MAINTENANCE
 
Section 4.01.   Servicer/Manager.
 
(a) UHI will act as Servicer/Manager hereunder to provide administration and
collection services with respect to the Fleet Owner Cash Flows, and to provide
management and maintenance services with respect to the Vehicles constituting
Collateral in accordance with its standard policies and procedures. UHI shall
continue to serve as Servicer/Manager hereunder and agrees to perform the duties
and obligations of the Servicer/Manager contained herein and in the other Loan
Documents until such time as a Successor Servicer/Manager has accepted an
appointment hereunder in accordance with the terms hereof. UHI hereby makes to
the Lender, each representation and warranty made by it in its capacity as
Servicer/Manager in each Loan Document, and each such representation and
warranty is hereby incorporated herein by this reference.
 
(b) Not later than the second Business Day before the Payment Date of each
month, the Servicer/Manager shall deliver to the Lender a Monthly Settlement
Report (including a Borrowing Base Certificate) relating to the preceding
calendar month, which shall include Fleet Owner Cash Flow data from the second
preceding calendar month.
 

--------------------------------------------------------------------------------


Section 4.02.   Custody of Vehicle Files.
 
(a)   The Lender hereby revocably appoints UHI as Custodian of the Vehicle
Files, and UHI hereby confirms its acceptance of such appointment, to act as the
agent of the Lender as Custodian of the Vehicle Files. Upon any sale or
disposition of a Vehicle, UHI shall deliver the related Certificate of Title to
the Person purchasing or otherwise acquiring the related Vehicle.
 
(b)   At the times specified in the immediately following sentence, UHI shall
provide an officer’s certificate to the Lender confirming (i) the number of
Vehicle Files received and shall confirm that it has received the Certificate of
Title pertaining to each Vehicle and (ii) that UHI has received all the
documents and instruments necessary for UHI to act as the agent of the Lender
for the purposes set forth in this Section 4.02, including the documents
referred to herein. The officer’s certificate described in the foregoing
sentence shall be provided (i) on the Closing Date, with respect to each Vehicle
constituting Collateral on the Closing Date, and (ii) within ten (10) Business
Days after the addition of any Vehicles to the Collateral, for any such Vehicle
added to the Collateral after the Closing Date. The Lender is hereby authorized
to rely on such officer’s certificate.
 
(c)   UHI shall perform its duties as Custodian of the Vehicle Files in
accordance with its usual and customary practices. UHI, in its capacity as
Custodian, shall (i) hold the Vehicle Files for the use and benefit of the
Lender, and segregate such Vehicle Files from its other books, records and files
and (ii) maintain accurate and complete accounts, records (either original
execution documents or copies of such originally executed documents shall be
sufficient) and computer systems pertaining to each Vehicle File. As Custodian
of the Vehicle Files, UHI shall conduct, or cause to be conducted, periodic
audits, which shall be performed not less frequently than UHI performs such
audits of vehicles similarly situated with UHI, of the Vehicle Files held by it
under this Agreement, and of the related accounts, records and computer systems,
in such a manner as shall enable the Lender to identify all Vehicle Files and
such related accounts, records and computer systems and to verify, if the Lender
so elects, the accuracy of UHI’s record-keeping. UHI shall promptly report to
the Lender any material failure on its part to hold the Vehicle Files and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure.
 
(d)   UHI shall maintain, or cause to be maintained, in accordance with its
usual and customary practices, a record of the location of the Vehicle Files
relating to any Vehicle and the related accounts, records, and computer systems
maintained by UHI or any third party under sub-contract with UHI (such record is
hereinafter referred to as a “Records Location List”). UHI shall maintain, or
cause to be maintained, a separate Records Location List for the Collateral. UHI
may, with the consent of the Lender, which consent may be withheld for any
reason in the sole discretion of the Lender, subcontract with third parties to
perform the duties of Custodian of the Vehicle Files, in which case the name and
address of the principal place of business of such third party, and the location
of the offices of such third party where Vehicle Files are maintained, shall be
specified on the applicable Records Location List. UHI shall make available, on
five (5) Business Days’ written notice, to the Lender, or its duly authorized
representatives, attorneys, or auditors, a copy of the Records Location List
with respect to the Collateral. UHI shall, at its own expense, maintain at all
times while acting as Custodian and keep in full force and effect (i) fidelity
insurance, (ii) theft of documents insurance, (iii) fire insurance and (iv)
forgery insurance. All such insurance shall be in amounts, with standard
coverage and subject to deductibles, as are customary for similar insurance
typically maintained by Persons that act as custodian in similar transactions.
 

--------------------------------------------------------------------------------


(e)   UHI’s appointment as Custodian shall hereby continue in full force and
effect until UHI, as Servicer/Manager, is terminated as custodian in writing by
the Lender or until this Agreement shall be terminated.
 
(f)   As Custodian, UHI shall: (i) maintain continuous custody of the Vehicle
Files in secure and fire resistant facilities; (ii) with respect to the Vehicle
Files, (A) act exclusively as the Custodian for the benefit of the Lender for so
long as this Agreement is outstanding, and (B) hold all Vehicle Files for the
exclusive use (notwithstanding clauses (iii) and (iv) below) and for the benefit
of the Lender; (iii) in the event that UHI is not the Custodian, to the extent
UHI directs the Custodian in writing, deliver certain specified Vehicle Files to
UHI to enable the Servicer/Manager to service the Vehicle Files pursuant to this
Agreement; (iv) in the event that UHI is not the Custodian, upon one Business
Day’s prior written notice, permit the Servicer/Manager and the Lender to
examine the Vehicle Files in the possession, or under the control, of the
Custodian; (v) hold the Vehicle Files held by it in accordance with this
Agreement on behalf of the Lender, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Vehicle File as shall
enable the Servicer/Manager to comply with this Agreement; (vi) in performing
its duties as Servicer/Manager hereunder, act with reasonable care, using that
degree of skill and attention that UHI exercises with respect to the files
relating to all comparable Vehicles that UHI owns or services or holds for
itself or others; (vii) (A) conduct, or cause to be conducted, periodic physical
inspections of the Vehicle Files held by it under this Agreement and of the
related accounts, records and computer systems, (B) maintain the Vehicle Files
in such a manner as shall enable the Servicer/Manager and the Lender, to verify
the accuracy of UHI’s and the Servicer/Manager’s record keeping, (C) promptly
report to the Lender, any material failure on its part to hold the Vehicle Files
and maintain its accounts, records and computer systems as herein provided and
(D) promptly take appropriate action to remedy any such failure; (viii) maintain
each Vehicle File at the address of UHI at 2727 N. Central Avenue, Phoenix, AZ
85004, or at such other location as shall be specified by the Lender, by thirty
(30) days’ prior written notice; (ix) permit the Lender, or its respective duly
authorized representatives, attorneys or auditors to inspect the Vehicle Files
and the related accounts, records and computer systems maintained by UHI as such
Persons may reasonably request; and (x) upon written request from the Lender,
release as soon as practicable the Vehicle Files, or any or all documents in any
Vehicle File, to the Lender, or any of its agents or designees, as the case may
be, at such place or places as Lender may designate.
 
Section 4.03.   Maintenance. The Servicer/Manager shall maintain and preserve
each Vehicle comprising Collateral in good working order and condition, ordinary
wear and tear excepted, and comply at all times with the usual and customary
maintenance and repair practices of UHI and its Affiliates for vehicles of
similar type and use.
 

--------------------------------------------------------------------------------


ARTICLE V 
 
FEES, INTEREST, ACCOUNTS, PAYMENTS, ETC.
 
Section 5.01.   Fees and Expenses. The Borrowers shall pay to the Lender, the
following fully-earned and non-refundable fees in immediately available funds as
set forth herein and in accordance with the terms of this Agreement:
 
(a)   On the date hereof, a one-time facility fee of $2,250,000;
 
(b)   On each Payment Date, in arrears, a non-use fee in an amount equal to the
product of (i) a fraction, the numerator of which is the number of days in the
related Interest Period and the denominator of which is 360, (ii) 0.375% and
(iii) the average, for each day in such period, of the difference between (A)
amount of the Facility Commitment Amount on such day and (B) the Lender’s
Outstanding Loans on such day (the “Non-Use Fee”);
 
(c)   On any date on which a prepayment of all Outstanding Loans is made
pursuant to Section 5.05, a prepayment fee in an amount equal to the product of
(i) the Facility Commitment Amount on such date, and (ii) (A) on or before
June 28, 2006, 2.00%, or (B) at any time after June 28, 2006, and on or before
June 28, 2008, 1.00%, or (C) at any time after June 15, 2008, 0.00%; and
 
(d)   On the date hereof and thereafter promptly upon receipt of an invoice
therefor, all legal and due diligence expenses of the Lender incurred in
connection with this Facility.
 
Section 5.02.   Interest on the Loans.
 
(a) Except as otherwise provided herein, each Loan shall bear interest on the
outstanding principal amount thereof and on any due but unpaid interest, for
each day from the date of the making of such Loan until the principal amount
thereof and all interest thereon shall be paid in full. Interest on each Loan
shall accrue during each related Interest Period at a rate per annum equal to
the applicable Interest Rate for such Interest Period. The applicable Interest
Rate for each Loan not repaid as of any Payment Date will be determined by the
Lender and reset as of the first day of each successive Interest Period as
determined in accordance with Section 5.02(e), and subject to Section 5.07.
 
(b) Except as otherwise provided herein, all accrued and unpaid interest on each
Loan as of the end of each Interest Period shall be payable in arrears on the
related Payment Date during the term of this Agreement in accordance with
Section 5.04(a). All accrued and unpaid interest shall be due and payable upon
the occurrence of an Event of Default.
 

--------------------------------------------------------------------------------


(c) If, by the terms of this Agreement or the Note, the Borrowers at any time is
required or obligated to pay interest at a rate in excess of the maximum rate
permitted by applicable law, the Interest Rate shall be deemed to be immediately
reduced to such maximum rate and the portion of all prior interest payments in
excess of such maximum rate shall be applied and shall be deemed to have been
payments made in reduction of the principal amount due hereunder and under the
Note.
 
(d) All amounts of interest due hereunder shall be computed on the basis of the
actual number of days elapsed in a year of 360 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(e) The Adjusted LIBO Rate will be determined by the Lender and communicated to
the Borrowers on each LIBOR Determination Date, and each such determination
shall be conclusive absent manifest error.
 
Section 5.03.   Collections and Cash Flows.
 
(a) UHI shall have established and shall maintain the Collection Account and the
Concentration Account. The Borrowers shall not change any Concentration Account
or Collection Account, or open any new Concentration Account or Collection
Account, into which any revenues related to the Collateral may be deposited
without the prior written consent of the Lender; provided, that any such
consent, with respect to any new or changed Concentration Account, shall not be
unreasonably withheld by the Lender.
 
(b) The Servicer/Manager shall deposit or cause to be deposited all gross
collections, receipts and proceeds on all Collateral into the Concentration
Account. Not later than 3:00 p.m., New York City time on each Fleet Owner Cash
Flow Determination Date, the Servicer/Manager shall deposit or cause to be
deposited into the Collection Account in immediately available funds, an amount
equal to Fleet Owner Cash Flows for the immediately preceding month, plus any
other amounts that otherwise are or shall be part of the Collateral (to the
extent not already deposited in full pursuant to Section 5.03(d), below). So
long as no Default, Event of Default or Collection Sub-Account Failure shall
have then occurred and be continuing, the funds deposited in the Collection
Account pursuant to this Section 5.03(b) shall be transferred on the same
Business Day to the “Collection Account”, as defined in the Hybrid Facility
Agreement. Neither the Servicer/Manager nor any Borrower shall instruct the
Concentration Account Bank in a manner inconsistent with this Section 5.03(b)
without the prior written consent of the Lender.
 
(c) UHI shall deposit into the Collection Sub-Account, (i) not later than each
Deposit Date, the Collection Sub-Account Deposit for such month and (ii) not
later than each Loan Date, the Collection Sub-Account Deposit for such Loan Date
(or, in each case, an amount sufficient so that after such deposit, together
with unrestricted funds already on deposit in the Collection Sub-Account, the
total amount of unrestricted funds on deposit in the Collection Sub-Account
would not be less than the Collection Sub-Account Deposit). The Lender shall be
entitled, and is hereby authorized and directed by the Servicer/Manager and the
Borrowers, to withdraw any amounts on deposit in the Collection Sub-Account on
the next subsequent Payment Date and apply such amounts to the payment of
principal, interest and other Obligations due on such Payment Date. So long as
no Default, Event of Default, Collection Sub-Account Failure or Borrowing Base
Deficiency shall have then occurred and be continuing, any excess funds in the
Collection Sub-Account after such Payment Date shall be transferred on the same
Business Day to the “Collection Account”, as defined in the Hybrid Facility
Agreement.
 

--------------------------------------------------------------------------------


(d) Upon an Event of Default or a Collection Sub-Account Failure, not later than
3:00 p.m., New York City time on each Business Day, the Servicer/Manager shall
deposit or cause to be deposited into the Collection Account from funds on
deposit in the Concentration Account, an amount equal to the Daily Collection
Account Deposit Amount. In addition, upon an Event of Default or a Collection
Sub-Account Failure, the Lender may exercise its rights under the Collection
Account Control Agreement and Collection Sub-Account Control Agreement, and
thereafter, on any Payment Date (or at such times as the Lender may choose in
its sole discretion) any amounts in the Collection Account and Collection
Sub-Account shall be applied from the Collection Account in the following order:
 

 
(i)
first, to the payment of all interest, fees and expenses due and payable under
this Agreement;

 

 
(ii)
second, to the payment of Targeted Principal payable under this Agreement;

 

 
(iii)
third, to the payment in full of all other Obligations then due and payable
under this Agreement;

 

 
(iv)
fourth, to the Collection Sub-Account to be held until the next Payment Date and
applied in accordance with this Section 5.03; and

 

 
(v)
fifth, to the “Collection Account”, as defined in the Hybrid Facility Agreement.

 
Notwithstanding any provision herein to the contrary, so long as a Default,
Event of Default or Collection Sub-Account Failure shall have occurred and be
continuing, no funds deposited in the Collection Account pursuant to Section
5.03(b) or this Section 5.03(d) shall be transferred to the “Collection
Account”, as defined in the Hybrid Facility Agreement.


Section 5.04.   Payments to be Made.
 
(a) The Borrowers shall make each payment (including principal of or interest on
any Loan or any Non-Use Fees or other amounts) or deposit hereunder and under
any other Loan Document not later than 3:00 p.m., New York City time, on each
Deposit Date or Payment Date, as applicable, in immediately available funds,
without setoff, defense or counterclaim (i) in the case of interest, Non-Use
Fees or Targeted Principal, on the Deposit Date immediately preceding the
Payment Date that relates to the Interest Period for which such amount is owing,
and (ii) in each other case on the date on which such amount is due. Each such
payment shall be made to the Lender at such place as may be designated from time
to time by the Lender in writing to the Borrowers. If any deposit or payment
hereunder or under the Loans becomes due and payable on a day other than a
Business Day, such amount shall be due and payable on the next succeeding
Business Day. If the date for any deposit, payment or prepayment hereunder is
extended by operation of law or otherwise, interest with respect thereto shall
be payable at the then-applicable Interest Rate during such extension.
 

--------------------------------------------------------------------------------


(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Loan or any Non-Use Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Non-Use Fees, if
applicable.
 
(c) If on any Deposit Date, all or any portion of the amounts required to be
deposited in the Sub-Account pursuant to Section 5.03(b) are not deposited by or
on behalf of the Borrowers by the time specified in the first sentence of
Section 5.04(a), then the Lender shall immediately have the right to take
control of the Collection Account in accordance with the Collection Account
Control Agreement. Such remedy shall be in addition to and not exclusive of any
other remedies provided for under this Agreement.
 
Section 5.05.   Optional Prepayments. The Borrowers may prepay the Loans on any
Business Day, in whole or in part, subject to the requirements of this Section
without penalty or premium (except as provided in Section 5.01(c)), on five
days’ prior written notice to the Lender, provided that (i) the principal amount
prepaid is at least $1,000,000 (unless otherwise agreed to in writing by the
Lender) and (ii) the Borrowers pay to the Lender, on the date of prepayment,
accrued unpaid interest on the amount so prepaid. The Borrowers may notify the
Lender in writing that it has elected to terminate the Facility in connection
with the prepayment in full of the Loans and all other outstanding Obligations.
Upon such prepayment in full, together with payment in full the fee described in
Section 5.01(c), and the termination of the Facility, the Lender’s interest in
the Collateral shall be released in accordance with Section 3.02 and the
Commitment of the Lender hereunder shall terminate. Notwithstanding anything to
the contrary herein, any payment in full of the Loans and other Obligations
hereunder or termination of the Facility shall not act to release the interest
of the lender in the Hybrid Facility in the Collateral (to the extent and in the
amounts required in the Hybrid Facility Agreement) if the Hybrid Facility shall
remain outstanding or any amounts remain owing thereunder.
 
Section 5.06.   [Reserved].
 
Section 5.07.   Illegality; Substituted Interest Rate, etc. Notwithstanding any
other provision hereof, if (i) any Requirement of Law or any change therein or
in the interpretation or application thereof shall make it unlawful for the
Lender to make or maintain any Loans at the Interest Rate or (ii) the Lender
shall have determined (which determination shall be conclusive and binding upon
the Borrowers) that, by reason of circumstances affecting the LIBOR interbank
market, adequate and reasonable means do not exist for ascertaining the Interest
Rate, then (a) the obligation of the Lender to make or maintain Loans at the
Interest Rate shall be suspended and the Lender shall promptly notify the
Borrowers thereof (by telephone confirmed in writing) and (b) each Loan then
outstanding, if any, shall, from and including the commencement of the next
Interest Period or at such earlier date as may be required by law, until payment
in full thereof, bear interest at the rate per annum equal to the greater of the
Prime Rate or the Interest Rate in effect on the date immediately preceding the
date any event described in clause (i) or (ii) occurred. If subsequent to such
suspension of the obligation of the Lenders to make or maintain the Loans at the
Interest Rate, the circumstances described in clause (i) or (ii) of the
preceding sentence, as applicable, no longer exist, the Lender shall so notify
the Borrowers, and the obligation of the Lender to do so shall be reinstated
effective as of the date the circumstances described in clause (i) or (ii), as
applicable, no longer exist.
 

--------------------------------------------------------------------------------


Section 5.08.   Payments of Principal; Mandatory Prepayments.
 
(a) On each Payment Date, the Borrowers shall pay to the Lender, an amount equal
to the Targeted Principal, if any, for such Payment Date.
 
(b) If any Monthly Settlement Report reports that a Borrowing Base Deficiency
exists as of such date, then the Borrowers shall no later than the next Business
Day following delivery of such Monthly Settlement Report either (i) pay to the
Lender an amount equal to the difference of (x) the Outstanding Loans minus (y)
the product of (A) the aggregate Market Value of the Eligible Vehicle Collateral
and (B) the Advance Rate on such date or (ii) pledge additional Eligible Vehicle
Collateral under the Security Agreement having an aggregate Market Value that
shall cure such Borrowing Base Deficiency. If an item of Collateral included in
the Borrowing Base and for which a Loan was advanced fails at any time to be
acceptable to the Lender under the definition of Eligible Vehicle Collateral, as
determined by the Lender in its sole discretion, the Market Value of such
Collateral as of such date of determination will be deemed to be zero.
 
(c) Upon discovery by any of the Borrowers, the Servicer/Manager or the Lender
of a breach of any of the representations and warranties set forth in
Section 6.14, the party discovering such breach shall give prompt written notice
to the Borrowers and to the other parties. If such breach would, in and of
itself, result in a Borrowing Base Deficiency, which Borrowing Base Deficiency
is not cured by the next Business Day after the Borrowers discovers or receives
notice of such breach, the Borrowers shall, unless such breach shall have been
cured in all material respects, remit to the Lender an amount equal to the
amount of such Borrowing Base Deficiency, in the manner set forth in
Section 5.08. The foregoing obligation shall apply to all representations and
warranties of the Borrowers contained in Section 6.14 whether or not Borrower
has knowledge of the breach at the time of the breach or at the time the
representations and warranties were made. The Lender shall not have any duty to
conduct an affirmative investigation as to the occurrence of any breach of any
representations and warranties of the Borrowers set forth in Section 6.14 that
would require the Borrowers to remit any mandatory repayment pursuant to this
Section.
 

--------------------------------------------------------------------------------


Section 5.09.   Increased Costs.
 
(a)   If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or (ii) impose on the
Lender or the London interbank market any other condition affecting this
Agreement or Loans made by the Lender; and the result of any of the foregoing
shall be to increase the cost to the Lender of making or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrowers shall, jointly and severally, pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.
 
(b)   If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, as a
consequence of this Agreement or the Loans made by the Lender to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrowers shall, jointly and severally, pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.
 
(c)   A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the basis therefor shall
be delivered to the Borrowers by the Lender and shall be conclusive absent
manifest error. The Borrowers shall pay the Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
 
(d)   Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that the Lender notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 

--------------------------------------------------------------------------------


Section 5.10.   Taxes.
 
(a)   Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes; provided that if the Borrowers shall be
required to deduct any Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)   The Borrowers shall, jointly and severally, shall indemnify the Lender,
within 10 days after written demand therefor, for the full amount of any Taxes
paid by the Lender on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document
(including Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment delivered to the Borrowers by the
Lender, shall be conclusive absent manifest error.
 
(c)   As soon as practicable after any payment of Taxes by the Borrowers to a
Governmental Authority, the Borrowers shall deliver to the Lender the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Lender.
 
(d)   If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrowers
pursuant to this Section 5.10, it shall pay over such refund to the Borrowers
(but only to the extent of indemnity payments made by the Borrowers under this
Section 5.10 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrowers, upon the request of the Lender,
agrees to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender in the event the Lender is required to repay such refund to such
Governmental Authority. Nothing contained in this Section 5.10 shall require the
Lender to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrowers or any other Person.
 
(e)   Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 5.10 shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------




 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Loan Parties represents and warrants to the Lender that:
 
Section 6.01.   Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has all requisite corporate power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
Section 6.02.   Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or individual, as
the case may be, powers. The Transactions to be entered into by each Loan Party
have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party (as the
case may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
Section 6.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Security Documents, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
evidencing or governing any material indebtedness or any other material
indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Security
Documents.
 
Section 6.04.   Financial Condition; No Material Adverse Change.
 
(a)   UHI has heretofore furnished to the Lender the consolidated balance sheet
and statements of income, equity and cash flows of AMERCO as of and for the
fiscal year ended March 31, 2004, and the consolidated balance sheet and
statements of income, stockholders equity and cash flows of AMERCO as of and for
the fiscal quarter ended December 31, 2004, each certified by a Financial
Officer of UHI or AMERCO. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of AMERCO as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments. As of the date hereof, no Loan Party has
any liabilities in excess of $25,000,000 except as disclosed on Schedule 6.04.
 

--------------------------------------------------------------------------------


(b)   Since March 31, 2005, there has been no material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of AMERCO, UHI or the Borrowers.
 
Section 6.05.   Properties; Liens and Licenses.
 
(a)   Each of the Loan Parties has good title to, or valid leasehold interests
in, or licenses of or easements for all the real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and none of such property is subject to
any Lien other than Permitted Encumbrances.
 
(b)   Each of the Loan Parties owns, or is licensed to use, all trademarks,
trade names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Loan Parties does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(c)   Each of the Loan Parties has all licenses and permits that are material to
the business of such Loan Party. Each license or permit that is material to the
business of the Loan Parties, is valid and in full force and effect, and each of
the Loan Parties is in compliance in all material respects with the terms and
conditions thereof.
 
Section 6.06.   Litigation Matters. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.
 
Section 6.07.   Compliance with Laws and Agreements. Each of the Loan Parties is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
 
Section 6.08.   Investment and Holding Company Status. None of the Loan Parties
is (a) an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
 

--------------------------------------------------------------------------------


Section 6.09.   Taxes. Each of the Loan Parties has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the applicable Loan Party has set aside on its books adequate reserves or (b)
the filing of local Tax returns and reports to the extent that the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
 
Section 6.10.   ERISA. Each Plan has been administered in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements of AMERCO reflecting such amounts, exceed the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements of AMERCO reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans.
 
Section 6.11.   Disclosure. Each of the Loan Parties has disclosed to the Lender
all agreements, instruments and corporate or other restrictions to which any of
the Loan Parties is subject that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder,
including any Monthly Settlement Report, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each of the Loan Parties represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
Section 6.12.   The Collateral. The Collateral is owned by the Person granting
each security interest in such Collateral under any Security Document, free and
clear of any Lien or other adverse claim except as contemplated under the Loan
Documents. Each of the representations and warranties of the Loan Parties
contained herein are true and correct. No agreements have been executed and
delivered pursuant to which a Person pledges or grants, or purports to pledge or
grant, any Lien, other than Permitted Encumbrances, on the Collateral to any
Person other than the Lender.
 
With respect to the Borrowers, the Security Agreement is effective to create in
favor of the Lender, a legal, valid and enforceable security interest in the
Collateral and, upon the filing of the necessary financing statements in the
offices specified in the Security Agreement, or the filing of liens on Vehicles
in the offices specified in the Security Agreement, as applicable, the interest
of the Lender in the Collateral will be perfected under Article 9 of the UCC or
the applicable state motor vehicle law, as applicable, prior to and enforceable
against all creditors of and purchasers from the Borrowers and all other Persons
whatsoever (other than the Lender and its successors and assigns). On or prior
to the date each Loan is made hereunder and each recomputation of the Borrowing
Base, all financing statements and other documents required to be recorded or
filed in order to perfect and protect the Lender’s interests in the Collateral
against all creditors of and purchasers from the Borrowers and all other Persons
whatsoever will have been duly filed in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full.



--------------------------------------------------------------------------------


Section 6.13.   Liens on the Collateral. Effective immediately upon the Closing
Date, (a) no effective financing statement or other similar instrument covering
any Collateral is on file in any recording office, and (b) no Lien covering any
Vehicle constituting Collateral is noted on the Certificate of Title of such
Vehicle or on file in any title recording office, in each case other than (i) in
favor of the Lender or (ii) for a period of 120 days following the Closing Date
in favor of the secured parties under the Foothill Facility.
 
Section 6.14.   Eligible Vehicle Collateral. As of the date of each Borrowing
Request, all Vehicles set forth in the Vehicle Schedule to be delivered with
each Borrowing Request are Eligible Vehicle Collateral.
 
Section 6.15.   Insurance. Schedule 6.15 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the date of this
Agreement including all policies covering the Collateral. As of the date of this
Agreement, all premiums in respect of such insurance have been paid.
 
Section 6.16.   Labor Matters. As of the date hereof, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the knowledge of any
of the Loan Parties, threatened. The hours worked by and payments made to
employees of the Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from any Loan Party, or for which
any claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the applicable Loan Party. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.
 
Section 6.17.   Security Documents. The representations and warranties in each
Security Document are true and correct.
 
Section 6.18.   Margin Regulations. No proceeds of any Loan will be used,
directly or indirectly, by the Loan Parties for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry Margin Stock. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
 

--------------------------------------------------------------------------------


ARTICLE VII
 
CONDITIONS
 
Section 7.01.   Effective Date. The obligations of the Lender to make the
initial Loan hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with Section
12.02):
 
(a)   The Lender shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Lender (which may include telecopy transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
 
(b)   The Lender shall have received a favorable written opinion of counsel to
the Loan Parties addressed to the Lender, dated the Effective Date and
addressing such matters relating to the Loan Parties, the Loan Documents and the
Transactions as the Lender shall reasonably request, (in each case in form and
substance reasonably satisfactory to the Lender) including, without limitation,
opinions of counsel regarding general corporate matters, due authorization and
execution, delivery, no conflict of laws or contracts and no material litigation
with respect to each Loan Party. Additionally, Lender shall have received a
favorable written opinion of outside counsel to the Loan Parties addressed to
the Lender, dated the Effective Date and addressing matters as to enforceability
under New York law as well as the creation, perfection and priority of security
interests in the Collateral (in each case in form and substance reasonably
satisfactory to the Lender).
 
(c)   The Lender shall have received such documents and certificates as the
Lender or its counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to each Loan Party, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Lender and its counsel.
 
(d)   The Lender shall have received a certificate, dated the Effective Date and
signed by the Chief Executive Officer, President, a Vice President or a
Financial Officer of each Loan Party, confirming compliance with the conditions
set forth in paragraphs (a), (b) and (c) of Section 7.02 and that no Material
Adverse Change has occurred which has not been disclosed to the Lender.
 
(e)   The Lender shall be satisfied that all fees and other amounts due and
payable to them hereunder on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all legal fees and expenses and all
other expenses required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document, have been paid or will be paid on the
Effective Date.
 
(f)   The Lender shall be reasonably satisfied with the corporate and legal
structure and capitalization of each Loan Party, including the charter and
by-laws of each Loan Party and each agreement or instrument evidencing material
Indebtedness.
 

--------------------------------------------------------------------------------


(g)   The Lender shall have received counterparts of the Guarantee Agreement
signed on behalf of each Loan Party thereto.
 
(h)   The Lender shall have received (i) counterparts of the Security Documents
(other than Certificates of Title) signed on behalf of the Loan Party that is a
party thereto, (ii) evidence satisfactory to the Lender that all documents and
instruments, including UCC financing statements and Certificates of Title with
respect to all Vehicles constituting Collateral, required by law or reasonably
requested by the Lender to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents, and to protect
the ownership interests of the Borrowers in (and the Liens of the Security
Documents on) all Collateral, have been so filed, registered or recorded, (iii)
evidence satisfactory to the Lender that the payment obligations of the
Borrowers under the Foothill Facility have been discharged and the security
interests of the lenders thereunder in any Collateral have been released,
including the termination of any applicable UCC financing statement and (iv)
evidence satisfactory to the Lender that the Borrowers, UHI or AMERCO shall have
been granted a power of attorney by the collateral agent under the Foothill
Facility granting the power to release any liens noted on the title of any
Vehicles that were collateral under such facility.
 
(i)   The Lender shall have received (i) the results of a search of the UCC (or
equivalent) filings made with respect to the Borrowers in the jurisdictions
contemplated by the Security Agreement and (ii) copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Lender that the Liens indicated by such financing
statements (or similar documents) are either Permitted Encumbrances or have been
released.
 
(j)   The Lender shall have received evidence satisfactory to it that the
insurance required to be maintained by the Borrowers pursuant to Section 8.07 is
in effect, and such insurance policies shall be in form, substance and insured
amount satisfactory to the Lender.
 
(k)   The Lender shall have received an original Note, executed and delivered by
the Borrowers.
 
(l)   The Lender (i) shall have been given access to the management, records,
books of account, contracts and properties of the Loan Parties and shall have
received such financial, business and other information regarding the Loan
Parties as the Lender shall have reasonably requested and (ii) shall have
completed their due diligence review of the Loan Parties and shall be reasonably
satisfied with the results of such review.
 
(m)   The Lender shall have received fully executed copies of the Hybrid
Facility Agreement and the Fleet Owner Agreement.
 
(n)   The Lender shall have received from UHI, as custodian, a certificate of
the type referred to in Section 4.02(b) with respect to the Vehicles
constituting Collateral on the Closing Date.
 
The Lender shall notify the Borrowers of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lender to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 12.02) at
or prior to 3:00 p.m., New York City time, on July 1, 2005 (and, in the event
such conditions are not so satisfied or waived, the Facility shall terminate at
such time).
 

--------------------------------------------------------------------------------


Section 7.02.   Each Loan. The obligation of the Lender to make a Loan is
subject to the satisfaction of the following conditions:
 
(a)   At the time of and immediately after giving effect to such Loan, the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents shall be true and correct in all respects on and as
of the date of such Loan (or, in the case of any representation and warranty
that expressly relates to an earlier date, on and as of such earlier date).
 
(b)   At the time of and immediately after giving effect to such Loan no
Default, Event of Default, Borrowing Base Deficiency or Collection Sub-Account
Failure shall have occurred and be continuing.
 
(c)   The Hybrid Facility Agreement is in full force and effect and each of the
borrowers thereunder and UHI shall be in compliance therewith in all material
respects.
 
(d)   No Material Adverse Change shall have occurred.
 
(e)   The Borrowers shall have delivered to the Lender (i) a Borrowing Request
and a Borrowing Base Certificate, calculated as of a date not more recent than
two (2) Business Days prior to the date of the related Borrowing Request, in
connection with such Loan showing no Borrowing Base Deficiency and (ii) a
certificate of the type required by Section 4.02(b), if applicable.
 
Each Loan shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 7.02.
 
ARTICLE VIII 
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, each of the Loan Parties covenants and agrees with the
Lender that:
 
Section 8.01.   Financial Statements and Other Information. The Loan Parties
shall furnish to the Lender:
 
(a)   within 90 days after the end of each fiscal year of AMERCO, the audited
consolidated balance sheet of AMERCO (or, if any of the Loan Parties shall cease
to be consolidated with AMERCO for financial accounting purposes, of each such
Loan Party, as applicable) and its consolidated subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by BDO Seidman, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of AMERCO (or, if any of the Loan Parties shall cease to
be consolidated with AMERCO for financial accounting purposes, of each such Loan
Party, as applicable) and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;
 

--------------------------------------------------------------------------------


(b)   within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of AMERCO, the consolidated balance sheet of AMERCO (or, if any
of the Loan Parties shall cease to be consolidated with AMERCO for financial
accounting purposes, of each such Loan Party, as applicable) and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of AMERCO
(or, if any of the Loan Parties shall cease to be consolidated with AMERCO for
financial accounting purposes, of each such Loan Party, as applicable) and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c)   concurrently with any delivery of AMERCO’s (or a Loan Party’s, as
applicable) financial statements under clause (a) and (b) above, a certificate
of a Financial Officer of each of the Loan Parties (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(ii) stating whether any change in GAAP or in the application thereof that
materially affects AMERCO’s (or a Loan Party’s, as applicable) consolidated
financial statements accompanying such certificate (it being understood that any
change that would affect compliance with any covenant set forth herein or the
Applicable Rate shall be considered material) has occurred since the date of
AMERCO’s (or a Loan Party’s, as applicable) audited financial statements
referred to in Section 6.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
 
(d)   concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AMERCO or any
Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or financial information or other material
information distributed by AMERCO or any Loan Party to its stockholders
generally, as the case may be;
 

--------------------------------------------------------------------------------


(f)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of AMERCO or any Loan
Party, or compliance with the terms of any Loan Document, as the Lender may
reasonably request; and
 
(g)   on a quarterly basis, a report of the name and location of all Persons
that rent Vehicles on behalf of the Borrowers and their Affiliates in the
ordinary course of business pursuant to a Dealership Contract, as of the date of
such report.
 
Section 8.02.   Notices of Material Events.
 
(a)   Each Loan Party shall furnish to the Lender written notice of the
following promptly upon obtaining knowledge thereof:
 
(i)   the occurrence of any Default;
 
(ii)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and
 
(iii)   any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
(b)   Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of any of the Loan
Parties setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
 
Section 8.03.   Information Regarding Collateral. Each of the Loan Parties shall
furnish to the Lender prompt written notice of any change (i) in corporate name
of the Borrowers or in any trade name used to identify any Loan Party in the
conduct of its business or in the ownership of its properties, (ii) in the
jurisdiction where any Loan Party is located for the purposes of the UCC, or any
Vehicle constituting Collateral has been titled with the applicable state agency
or department, or in which all UCC financing statements and other appropriate
filings, recordings or registrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in such jurisdiction to the extent necessary to perfect the security
interests under the Security Documents, (iii) in the identity or corporate
structure of any Loan Party or (iv) in the Federal Taxpayer Identification
Number of any Loan Party. No Loan Party shall effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Lender to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.
 
Section 8.04.   Existence; Conduct of Business. Each Loan Party shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business.
 

--------------------------------------------------------------------------------


Section 8.05.   Payment of Obligations. Each Loan Party shall pay its
Indebtedness and other obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (iv) the failure to make payment pending the resolution of such contest
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 8.06.   Maintenance of Properties and Fleet Owner Cash Flow. Each Loan
Party shall keep and maintain all Collateral, and all other property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted. U-Haul Leasing & Sales Co. shall (i) maintain the Fleet Owner
Agreement in effect as a valid and existing obligation of itself and its
marketing Affiliates, (ii) update the Fleet Owner Agreement from time to time as
appropriate to reflect changes in the marketing Affiliates party to the various
Dealership Contracts and Rental Company Contracts and (iii) not without the
prior written consent of the Lender, amend or otherwise modify the Fleet Owner
Agreement in a manner that would materially and adversely effect the amount of
Fleet Owner Cash Flows payable to U-Haul Leasing & Sales Co. thereunder.
 
Section 8.07.   Insurance. The Loan Parties shall, at their own expense,
maintain at all times and keep in full force and effect policies of insurance
with respect to the properties of the Loan Parties constituting Collateral,
including general and vicarious liability insurance (including bodily injury
coverage) related to the Vehicles (updated from time to time to reflect any
changes to the Vehicles constituting Collateral) in such amounts, against such
risks and with such terms (including deductibles, limits of liability and loss
payment provisions) as are required by applicable law and consistent with
industry standards. All such insurance policies shall be in form, substance and
insured amount satisfactory to the Lender, with standard coverage and subject to
deductibles and with reputable insurance companies, as may be reasonably
required by the Lender. If the Lender shall determine that a Material Adverse
Change has occurred or if an Event of Default shall have occurred, then within
five Business Days after delivery by the Lender to the Borrowers of a written
request therefor, the Borrowers shall cause the Lender to be named as an
additional insured under all such insurance policies.
 
Section 8.08.   Books and Records; Inspection Rights. Each Loan Party shall keep
proper books of record and account in which full, true and correct entries are
made of all Collateral and transactions contemplated by this Agreement. Each
Loan Party shall permit any representatives designated by the Lender, at the
Borrowers’ expense, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
Any such inspection shall be subject to the confidentiality restrictions set
forth in Section 12.12.
 
Section 8.09.   Compliance with Laws and Agreements. Each Loan Party shall
comply with all laws, rules, regulations and orders of any Governmental
Authority (including ERISA) applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 

--------------------------------------------------------------------------------


Section 8.10.   Use of Proceeds. The proceeds of the Loans shall be used solely
for working capital purposes or to satisfy the Borrowers’ obligations under the
pre-existing indebtedness.
 
Section 8.11.   Further Assurances. Each Loan Party shall, and shall cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, Certificates of
Title and other documents), which may be required under any applicable law, or
which the Lender may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
Each Loan Party also agrees to provide to the Lender, upon request, evidence
reasonably satisfactory to the Lender as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.
 
Section 8.12.   Casualty.
 
(a)   Each Loan Party shall furnish to the Lender prompt notice of any casualty
or other damage to any portion of the Collateral having a value in excess of
$25,000 or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein by condemnation or similar
proceeding.
 
(b)   If any event described in paragraph (a) of this Section results in Net
Proceeds (whether in the form of insurance proceeds, or otherwise), the Lender
is authorized to collect such Net Proceeds and, if received by a Loan Party,
such Net Proceeds shall be deposited in the Collection Sub-Account. All such Net
Proceeds retained by or paid over to the Lender shall be held by the Lender and
released from time to time to pay the costs of repairing, restoring or replacing
the affected property in accordance with the terms of this Agreement and the
applicable provisions of the Security Documents, subject to the provisions of
the Security Documents regarding application of such Net Proceeds during a
Default or an Event of Default.
 
(c)   If any Net Proceeds retained by the Lender or deposited in the Collection
Sub-Account as provided above continue to be held by the Lender on the date that
any prepayment is due pursuant to Section 5.08 in respect of the event resulting
in such Net Proceeds, then such Net Proceeds shall be applied to prepay Loans as
provided in Section 5.08.
 
Section 8.13.   Interest Rate Protection. The Borrowers agree to consult from
time to time with the Lender regarding the advisability of entering into swaps,
caps or other interest rate hedging agreements to limit the Borrowers’ exposure
to interest payable under this Agreement and the Hybrid Facility Agreement to
development a hedging strategy mutually agreeable to the Borrowers and the
Lender.
 

--------------------------------------------------------------------------------


ARTICLE IX 
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Loan Parties covenants and agrees with the Lender that:
 
Section 9.01.   Change in Control. Neither AMERCO nor any Loan Party shall
permit, consent to or acquiesce to any Change in Control without the prior
written consent of Lender.
 
Section 9.02.   Use of Collateral.
 
(a)   Except as otherwise provided in clause (b) of this Section 9.02, no Loan
Party shall permit any tangible asset constituting Collateral to be located
(i) outside the United States or Canada, (ii) outside the possession of the
Borrowers or its Affiliates, except, with respect to Vehicles, when
(A) consigned to the possession of a third party dealer pursuant to a Dealership
Contract rented to consumers in the ordinary course of Borrower’s business or,
(B) in transit to such locations, or (C) in transit to a third party purchaser
who will become obligated on a receivable upon receipt, (iii) on any property
not owned by the Borrowers, except, with respect to Vehicles, when rented in the
ordinary course of Borrower’s business.
 
(b)   This Section 9.02 shall not be construed to prohibit (i) the return of any
asset constituting Collateral to the vendor thereof or to third parties for
repairs, services, modifications or other similar purposes or (ii) the storage
of any asset constituting Collateral in any warehouse or similar facility.
 
Section 9.03.   Negative Pledge. No Loan Party shall, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any Collateral, except
for Permitted Encumbrances.
 
Section 9.04.   Limitations on Fundamental Changes. No Loan Party shall,
directly or indirectly, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets, or make any
material change in its present method of conducting business, except:
 
(a)   any Subsidiary of a Loan Party may be merged or consolidated with or into
such Loan Party (provided that such Loan Party shall be the continuing or
surviving corporation); or
 
(b)   any merger, consolidation or amalgamation, or liquidation, winding up or
dissolution that would not reasonably be expected (i) to materially and
adversely affect the rights of the Lender hereunder, or (ii) to have a Material
Adverse Effect.
 

--------------------------------------------------------------------------------


ARTICLE X 
 
EVENTS OF DEFAULT
 
Section 10.01.   Events of Default. An “Event of Default” shall mean the
occurrence and continuation of one or more of the following events or
conditions:
 
(a)   the Borrowers, the Guarantor or the Servicer/Manager shall fail to pay or
deposit any principal of or interest (including any Borrowing Base Deficiency
pursuant to Article V, but not including any monthly Collection Sub-Account
Deposit) on any Loan or any fee or any other amount payable under this
Agreement, within one Business Day of when same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise; or the Borrowers or the Servicer/Manager shall fail to deposit to the
Collection Account any Daily Collection Account Deposit Amount on the date and
time such deposit is required to be made pursuant to Section 5.03(d);
 
(b)   any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any respect (or, in the case
of any representation or warranty that is not qualified as to materiality, in
any material respect) when made or deemed made;
 
(c)   the aggregate Fleet Owner Cash Flows for the preceding twelve monthly
periods, as reflected on the Monthly Service Report for such monthly periods,
shall be less than $50,000,000 as of any date of determination;
 
(d)   any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document, and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Lender to the
Borrowers;
 
(e)   any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any material Indebtedness, when
and as the same shall become due and payable (after giving effect to any period
of grace expressly applicable thereto);
 
(f)   any event or condition occurs that results in any material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any period of grace expressly applicable thereto) the holder or
holders of any material Indebtedness or any trustee or agent on its or their
behalf to cause any material indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(g)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of AMERCO, UHI or any of the Borrowers, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for AMERCO, UHI or any of the Borrowers, or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 

--------------------------------------------------------------------------------


(h)   AMERCO, UHI or any of the Borrowers shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for AMERCO, UHI or any of the Borrowers or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
 
(i)   AMERCO, UHI or any of the Borrowers shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
 
(j)   one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance)
of $5,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof;
 
(k)   any Lien on any material portion of the Collateral purported to be created
under the Security Documents shall cease to be, or shall be asserted by UHI or
any of the Borrowers not to be, a valid and perfected Lien on any Collateral,
with the priority required by the Security Documents and that could individually
or in the aggregate have a material adverse effect on the Collateral or the
interests of the Lender under the Loan Documents, except as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents;
 
(l)   the Guarantee Agreement shall cease to be in full force and effect, or the
Guarantor shall make an assertion to such effect in any judicial proceeding;
 
(m)   either an “Event of Default” under the Hybrid Facility Agreement or a
Hybrid Trigger Event; or
 
(n)   an ERISA Event that when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect.
 
Section 10.02.   Consequences of an Event of Default. If an Event of Default
specified in Section 10.01 hereof shall occur and be continuing, then, and in
every such event (other than an event with respect to the Borrowers described in
clause (g) or (h) of Section 10.01), upon notice from the Lender to the
Borrowers, the Facility provided by this Agreement shall immediately terminate,
and the Outstanding Loans, together with accrued and unpaid interest thereon,
and all other Obligations, shall immediately become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (g) or (h) of Section 10.01, the Facility provided
by this Agreement shall automatically and immediately terminate, and the
Outstanding Loans, together with accrued and unpaid interest thereon, and all
other Obligations, shall immediately become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Further, if an Event of Default specified in
Section 10.01 hereof shall occur and be continuing, then, and in every such
event the Lender shall have the right to collect, receive, appropriate or
realize upon the Collateral or otherwise foreclose or enforce Lender’s security
interests in any or all Collateral in any manner permitted by the Security
Agreement.
 

--------------------------------------------------------------------------------


ARTICLE XI 
 
RESERVED
 
Section 11.01.   Reserved.
 
ARTICLE XII 
 
MISCELLANEOUS
 
Section 12.01.   Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(a)   if to U-Haul Leasing & Sales Co., to it at 1325 Airmotive Way, Reno, NV
89502-3239, Attention: Rocky Wardrip (Facsimile No. (775) 688-6338);
 
(b)   if to UHI, in any capacity, or U-Haul Co. of Arizona, to such party at
2727 N. Central Avenue, Phoenix, AZ 85004, Attention: Jennifer Settles
(Facsimile No. (602) 263-6173); and
 
(c)   if to the Lender, to it at 4 World Financial Center, 10th Floor, New York,
NY 10080, Attention: Jeffrey Cohen (Facsimile No. (212) 449-9015).
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. All
payments hereunder shall be made in accordance with the wire instructions
specified on Exhibit K hereto, or to such other payment address as may be
specified in writing by the applicable payee party to the other parties hereto.
 
Section 12.02.   Waivers; Amendments.
 
(a)   No failure or delay by the Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.
 

--------------------------------------------------------------------------------


(b)   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Lender or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Loan Party or Loan
Parties that are parties thereto with the consent of the Lender; provided that
no such agreement shall (i) increase the Commitment of the Lender without the
written consent of the Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest on such Loan, or reduce any fees payable hereunder,
without the written consent of the Lender, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of the Lender, (iv) change any of the provisions of this Section without
the written consent of the Lender, (v) release all or any substantial part of
the Collateral from the Liens of the Security Documents (except as expressly
provided herein or therein), without the written consent of the Lender, or (vi)
release of UHI from its guarantee under the Guarantee Agreement (except as
expressly provided in the Guarantee Agreement) or limit or condition its
obligations thereunder, without the written consent of the Lender.
 
Section 12.03.   Expenses; Indemnity; Damage Waiver.
 
(a)   The Borrowers shall pay (i) all costs and expenses incurred by the Lender,
including the reasonable fees, charges and disbursements of counsel for the
Lender, in connection with the negotiation, preparation, execution and delivery
of the Loan Documents (including expenses incurred in connection with its due
diligence activities) and (ii) all costs and expenses incurred by the Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Lender, in connection with (A) the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such costs and
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, and (B) in the case of the Lender, the administration of, and any
amendments, modifications, waivers or supplements of or to the provisions of,
any of the Loan Documents.
 
(b)   The Borrowers shall indemnify the Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence or willful misconduct
of such Indemnitee.
 

--------------------------------------------------------------------------------


(c)   To the extent permitted by applicable law, the Borrowers shall not assert,
and each of them hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.
 
(d)   All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.
 
Section 12.04.   Successors and Assigns.
 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that a Loan Party may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)   The Lender may, without the consent of the Loan Parties, assign all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to an Affiliate of MLCFC or its
successors or assigns, or an assignment of the entire remaining amount of the
Lender’s Commitment or entire remaining Loans, the amount of the Commitment and
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered by the assigning Lender) shall not be less than $5,000,000 unless the
Borrowers otherwise consent, (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (ii) shall not be
construed to prohibit the assignment of a proportionate part of all of the
assigning Lender’s rights and obligations in respect of (A) Loans, (B) Loans
separately from (or without assigning) Commitments or (C) Commitments separately
from (or without assigning) Loans, (iii) the parties to each assignment shall
execute and deliver an Assignment and Acceptance, and (iv) the assignee, if it
shall not be a Lender hereunder prior to such assignment, shall deliver to the
Borrowers its notice and payment information. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, the Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 5.09, 5.10 and 12.03). Any assignment
or transfer by the Lender of rights or obligations under this Agreement that
does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by the Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 

--------------------------------------------------------------------------------


(c)   The Lender may, without the consent of the Loan Parties, sell
participations to one or more Persons (a “Participant”) in all or a portion of
the Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement. Any agreement or instrument pursuant to
which the Lender sells such a participation shall provide that the Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that the Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 12.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Loan Parties agree
that each Participant shall be entitled to the benefits of Sections 5.09 and
5.10 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section provided that such
Participant agrees to be subject to Sections 5.10(f) as though it was a Lender.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 5.15(c) as though it were a Lender.
 
(d)   The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
 
Section 12.05.   Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 5.09, 5.10 and 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
 

--------------------------------------------------------------------------------


Section 12.06.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.01(a), this Agreement shall become effective when it
shall have been executed by the Lender and when the Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
Section 12.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 12.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or Affiliate to or for the credit or the account of the Borrowers against any of
and all the obligations of the Borrowers now or hereafter existing under this
Agreement held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of the Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which the Lender may
have.
 
Section 12.09.   Governing Law; Jurisdiction; Consent to Service of Process.
 

--------------------------------------------------------------------------------


(a)   THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
 
(b)   UHI and the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrowers or its properties in the courts of
any jurisdiction.
 
(c)   UHI and the Borrowers hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)   Each of the Servicer/Manager, the Guarantor and each Borrower hereby
irrevocably agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth in Section 12.01 or at such other address of which the Lender
shall have been notified pursuant thereto. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
Section 12.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 12.11.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 

--------------------------------------------------------------------------------


Section 12.12.   Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below) and not use the
Information for any purpose not contemplated by this Agreement, except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
UHI or the Borrowers or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Lender on a nonconfidential basis from a source other than UHI
or the Borrowers. For the purposes of this Section, “Information” means all
information received from UHI or the Borrowers relating to UHI or the Borrowers
or its business, other than any such information that is publicly available or
available to the Lender on a nonconfidential basis prior to disclosure by UHI or
the Borrowers, provided that such information is identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 12.13.   Joint and Several Liability of Borrowers. Each Borrower
acknowledges and agrees that, whether or not specifically indicated as such in a
Loan Document, all Obligations shall be joint and several Obligations of each
individual Borrower, and in furtherance of such joint and several Obligations,
each Borrower hereby irrevocably and unconditionally guarantees the payment of
all Obligations of each other Borrower. Each Borrower hereby acknowledges and
agrees that such Borrower shall be jointly and severally liable to the Lender
for all representations, warranties, covenants, obligations and indemnities of
the Borrowers hereunder.
 
[Signature Page Follows]
 


 


 





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
U-HAUL LEASING & SALES CO., as a Borrower
                                        
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer





U-HAUL CO. OF ARIZONA, as a Borrower
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer





U-HAUL INTERNATIONAL, INC., as a Borrower, as Servicer/Manager and as Guarantor
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer
 

MERRILL LYNCH COMMERCIAL FINANCE CORP., as Lender
 
By:  /s/ Jeffrey S. Cohen
Name:  Jeffrey S. Cohen
Title:  Managing Director






--------------------------------------------------------------------------------




Schedule 6.04
 
Liabilities (in Excess of $25,000,000)
 
1.   U-Haul International, Inc. is the guarantor of all obligations under that
Amended and Restated Credit Agreement among Amerco Real Estate Company, Amerco
Real Estate Company of Texas, Inc., Amerco Real Estate Company of Alabama, Inc.,
U-Haul Co. of Florida, U-Haul International, Inc. and Merrill Lynch Commercial
Finance Corp., dated as of June 8, 2005 in the amount of $465 million.
 
2.  U-Haul International, Inc. is the guarantor of certain obligations under the
$240 million, in aggregate amount, of CMBS loans originated by Merrill Lynch
Mortgage Lending, Inc. to affiliates of U-Haul International, Inc., dated June
8, 2005.
 
3.  U-Haul International, Inc. is the guarantor of certain obligations under the
$240 million, in aggregate amount, of CMBS loans originated by Morgan Stanley
Mortgage Capital, Inc. to affiliates of U-Haul International, Inc., dated June
8, 2005.
 
4.  U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease,
between AIG Commercial Equipment Finance, Inc., as lessor and U-Haul Leasing &
Sales Co., dated March 29, 2005, in the amount of $42,818,676.35.
 
5.  U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease,
between Banc of America Leasing & Capital, LLC, as lessor and U-Haul Leasing &
Sales Co., dated December 19, 1997, in the amount of $54,696,396.62.
 
6.  U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease,
between General Electric Capital Corporation, as lessor and U-Haul Leasing &
Sales Co., dated October 22, 2004, in the amount of $37,090,622.41.
 
7.  U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease,
between Merrill Lynch Capital, a division of Merrill Lynch Business Financial
Services Inc., as lessor and U-Haul Leasing & Sales Co., dated April 30, 2004,
in the amount of $40,875,369.22.
 
8.  U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease,
between General Foods Credit Investors No. 2 Corporation, as Owner Participant,
and U-Haul Leasing & Sales Co., dated April 30, 2000, in the amount of
$43,836,564.53.

 




--------------------------------------------------------------------------------




Schedule 6.15
 
Insurance Policies
 
AMERCO Insurance Program
 

   Liability and Business Auto     Excess Insurance Policies      
Various
       A Rated Carriers         Lead Excess Carrier       
AIG
       $15 Million XS SIR






 Service Vehicles and Hawaii   Rental Fleet  Self Insured Retention  and Alaska
Rental Fleet  Self-Insured Status    Republic Western Policy  Department of
Transportation    Minimum Financial  Arizona  $5 Million          Minimum
Financial    Responsibility Limits    Responsiblity Limits  






 The insurance program for AMERCO includes D & O Insurance, Crime, Aviation
Insurance  
 Worker's Compensation
                         AIG
       The excess liability insurance program includes business auto.  All
carriers have drop down endorsements should the carrier below be unable to
respond.            The self-insured status by Arizona DOT is for those trucks
licensed in Arizona which are all trucks except for those in Hawaii and Alaska.
 
 Property Insurance
                         AIG
$50 Million XS SIR
       The property program provides for damage to U-Haul rental fleet while on
Company owned locations. The limit is $5 million with a $500,000 deductible.  
 Property Insurance
                          SIR
                   $500,000





















 


 


 





--------------------------------------------------------------------------------




EXHIBIT A
 
[FORM OF ASSIGNMENT AND ACCEPTANCE]
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement, dated as of June 28, 2005 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among U-HAUL LEASING & SALES CO., a Nevada corporation,
U-HAUL INTERNATIONAL, INC., a Nevada corporation, and MERRILL LYNCH COMMERCIAL
FINANCE CORP., as Lender. Capitalized terms used herein but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
 
1.   The assignor named below (the “Assignor”) sells and assigns, without
recourse, to the assignee named below (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Effective Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the percentages and amounts set forth on the
reverse hereof of (a) the Commitments of the Assignor on the Effective Date and
(b) the Loans owing to the Assignor that are outstanding on the Effective Date.
The Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From
and after the Effective Date (a) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (b) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement (and in the event that this Assignment and Acceptance covers all or
the remaining portion of the Assignor’s rights and obligations under the Credit
Agreement, the Assignor shall cease to be a party thereto but shall continue to
be entitled to the benefits of Sections 5.09, 5.10 and 12.05 thereof, as well as
to any fees accrued for its account and not yet paid).
 
2.   This Assignment and Acceptance is being delivered to the Assignor and the
Borrowers, together with, if the Assignee is organized under the laws of a
jurisdiction outside the United States, the forms specified in Section 5.10 of
the Credit Agreement, duly completed and executed by such Assignee.
 
3.   This Agreement and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 

--------------------------------------------------------------------------------


Date of Assignment:
 
 
Legal Name of Assignee:
 
 
Legal Name of Assignor:
 
 
Assignee’s Address for Notices
 
 

Effective Date of Assignment (may not be fewer than five Business Days after the
Date of Assignment):
 
The terms set forth above are hereby agreed to:
 
 
[_____________________]
as Assignor,
 
By:     
Name: 
Title: 
 
[_________________________]
as Assignee,
 
By:     
Name: 
Title: 



 


--------------------------------------------------------------------------------




EXHIBIT B
 
[FORM OF GUARANTEE AGREEMENT]
 


 

 


--------------------------------------------------------------------------------




EXHIBIT C
 
FORM OF BORROWING REQUEST
 
_____________, 20__
 
Merrill Lynch Bank Commercial Finance Corp.
4 World Financial Center, 10th Floor
New York, New York 10080
Attention: [________]
 

 
Re:
$150,000,000 Credit Agreement

 
Ladies and Gentlemen:


The undersigned are Responsible Officers of U-Haul Leasing & Sales Co., U-Haul
Co. of Arizona and U-Haul International, Inc. (collectively, the “Borrowers”),
and are authorized to execute and deliver this Borrowing Request on behalf of
the Borrowers pursuant to the Credit Agreement, dated as of June 28, 2005 (as
amended, supplemented or modified from time to time, the “Agreement”), among the
Borrowers, U-Haul International, Inc., as Servicer/Manager and Guarantor, and
Merrill Lynch Commercial Finance Corp. Capitalized terms not otherwise defined
herein have the meanings ascribed thereto in the Agreement. The Borrowers hereby
request that a Loan be made under the Agreement on __________, 20__ in the
amount of $__________. In connection with the foregoing, the undersigned hereby
certifies, on behalf of the Borrowers, as follows:


(i)  Each of the representations and warranties contained in Article Six of the
Agreement is true and correct in all respects on and as of the date hereof as
though made as of the date hereof and on the date of the Loan requested hereby,
immediately after giving effect to the such Loan.
 
(ii)  No Default or Event of Default has occurred and is occurring. No Default,
Event of Default, Borrowing Base Deficiency or Collection Sub-Account Failure
will exist as a result of making the requested Loan.
 
(iii)  Attached hereto as Schedule I is a copy of the Borrowing Base Certificate
calculated as of ______, 20__, together with an accompanying Vehicle Schedule.
 
(iv)  Attached hereto as Schedule II is the confirmation of receipt of the
Custodian required pursuant to Section 4.02(b) of the Agreement, if applicable.
 
(v)  Attached hereto as Schedule III is a calculation showing the Collection
Sub-Account Deposit, if any, required in connection with the requested Loan.
 
(vi)  No Material Adverse Change has occurred since June 28, 2005.
 


--------------------------------------------------------------------------------



The information supplied in the Schedules hereto is accurate as of the dates
specified therein.
 
U-HAUL LEASING & SALES CO.
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer
 
 

U-HAUL CO. OF ARIZONA
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer
 
 
 
U-HAUL INTERNATIONAL, INC.
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer



 


 

 


--------------------------------------------------------------------------------




EXHIBIT D
 


 
[FORM OF BORROWING BASE CERTIFICATE]
 


 


 


 


 


--------------------------------------------------------------------------------





 
Monthly Analysis
Aged Truck Revolving Facility
Borrowing Base Analysis
 
7/1/2005
           
Borrowing Base Calculation
         
Age
Model Type
Model Year
Assigned Value
# of Units
Market Value
Advance Rate
Borrowing Base
12.5 years
DC
1993
$4,000
1,559
$6,236,000
50%
$3,118,000
11.5 years
DC
1994
$5,000
5,318
$26,590,000
50%
$13,295,000
10.5 years
DC
1995
$5,000
2,347
$11,735,000
50%
$5,867,500
9.5 years
DC
1996
$6,000
4,025
$24,150,000
50%
$12,075,000
8.5 years
DC
1997
$6,000
3,117
$18,702,000
50%
$9,351,000
7.5 years
DC
1998
$7,000
1,815
$12,705,000
50%
$6,352,500
6.5 years
DC
1999
$7,000
192
$1,344,000
50%
$672,000
11.5 years
EL
1994
$5,000
4,563
$22,815,000
50%
$11,407,500
8.5 years
EL
1997
$7,000
1,366
$9,562,000
50%
$4,781,000
7.5 years
EL
1998
$8,500
779
$6,621,500
50%
$3,310,750
5.5 years
EL
2000
$12,400
578
$7,167,200
50%
$3,583,600
12.5 years
GH
1993
$5,000
3,441
$17,205,000
50%
$8,602,500
11.5 years
GH
1994
$6,000
459
$2,754,000
50%
$1,377,000
10.5 years
GH
1995
$7,000
1,947
$13,629,000
50%
$6,814,500
6.5 years
GH
1999
$10,000
63
$630,000
50%
$315,000
5.5 years
JH
2000
$14,000
182
$2,548,000
50%
$1,274,000
                       
31,751
$184,393,700
 
$92,196,850



 


 

 


--------------------------------------------------------------------------------




EXHIBIT E
 


 
[FORM OF MONTHLY SETTLEMENT REPORT]
 

 


--------------------------------------------------------------------------------





 
Monthly Analysis
Aged Truck Revolving Facility
Borrowing Base Analysis
 
7/1/2005
           
Borrowing Base Calculation
         
Age
Model Type
Model Year
Assigned Value
# of Units
Market Value
Advance Rate
Borrowing Base
12.5 years
DC
1993
$4,000
1,559
$6,236,000
50%
$3,118,000
11.5 years
DC
1994
$5,000
5,318
$26,590,000
50%
$13,295,000
10.5 years
DC
1995
$5,000
2,347
$11,735,000
50%
$5,867,500
9.5 years
DC
1996
$6,000
4,025
$24,150,000
50%
$12,075,000
8.5 years
DC
1997
$6,000
3,117
$18,702,000
50%
$9,351,000
7.5 years
DC
1998
$7,000
1,815
$12,705,000
50%
$6,352,500
6.5 years
DC
1999
$7,000
192
$1,344,000
50%
$672,000
11.5 years
EL
1994
$5,000
4,563
$22,815,000
50%
$11,407,500
8.5 years
EL
1997
$7,000
1,366
$9,562,000
50%
$4,781,000
7.5 years
EL
1998
$8,500
779
$6,621,500
50%
$3,310,750
5.5 years
EL
2000
$12,400
578
$7,167,200
50%
$3,583,600
12.5 years
GH
1993
$5,000
3,441
$17,205,000
50%
$8,602,500
11.5 years
GH
1994
$6,000
459
$2,754,000
50%
$1,377,000
10.5 years
GH
1995
$7,000
1,947
$13,629,000
50%
$6,814,500
6.5 years
GH
1999
$10,000
63
$630,000
50%
$315,000
5.5 years
JH
2000
$14,000
182
$2,548,000
50%
$1,274,000
                       
31,751
$184,393,700
 
$92,196,850



 

 


--------------------------------------------------------------------------------



Monthly Analysis
 
Aged Truck Revolving Facility
 
Eligibility Criteria and Minimum Fleet Owner Cash Flow Test
 

 
Amount
Test
Compliance
1) Average Age of the Merrill Lynch Fleet
10.3 years
Not to Exceed 12 Years
YES
       
2) Maximum Truck Age in Merrill Lynch Fleet
12.5 years
Not to exceed 14 years
YES
       
3) TTM Fleet Owner Cash Flow
$73,480,055.48
Not to be less than $50,000,000
YES
       
4) Commitment Amount
$150,000,000
           
5) Borrowing Base
$95,688,350
           
6) Current Outstanding Loans
 
Not to Exceed Borrowing Base
YES
   
Not to Exceed Commitment Amount
YES
       
Payment Waterfall
             
Fees, Interest, Expenses
   
 $
       
Targeted Principal
   
 $
       
All other Obligations
   
 $
       
Total amount to be withdrawn by Lender from Collection Sub-Account
 $



 


 


 

 


--------------------------------------------------------------------------------




EXHIBIT F
 
FORM OF NOTE
 
NOTE
 
$150,000,000.00
June 28, 2005
 
FOR VALUE RECEIVED, U-Haul Leasing & Sales Co., a Nevada corporation, U-Haul Co.
of Arizona, an Arizona corporation an U-Haul International, Inc., a Nevada
Corporation (collectively, the “Borrowers”), jointly and severally, hereby
unconditionally promise to pay to Merrill Lynch Commercial Finance Corp., a
Delaware corporation (the “Lender”), by wire transfer to the Collection
Sub-Account or to such other location or account in the United States as the
Lender shall specify to the Borrower from time to time, in Federal or other
immediately available funds in lawful money of the United States the principal
amount of ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000.00) or, if less, the
aggregate unpaid principal amount of all Loans made to the Borrower pursuant to
the Agreement (as defined herein) in installments in such amounts and on such
dates as are determined pursuant to the Agreement.
 
The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of all Loans made by the Lender hereunder and under the
Agreement from time to time from the date each such Loan is made until payment
in full thereof, in like money at the rates and on the dates set forth in the
Agreement.
 
To the extent not due prior to such time, the entire unpaid principal balance of
this Note, together with accrued unpaid interest, shall be due and payable upon
the occurrence of an Event of Default.
 
The Lender shall (i) record on its books the date and amount of each Loan made
by the Lender to the Borrower hereunder and (ii) prior to any transfer of this
Note (or, at the discretion of the Lender, at any other time), endorse such
information on the schedule attached hereto or any continuation thereof. The
failure of the Lender to make any such recordation shall not affect the
obligations of the Borrowers under this Note or the Agreement.
 
This Note may be assigned or participated only in accordance with Section
12.04(b) of the Agreement. Any purported assignment or participation of this
Note in violation of such Section shall be null and void ab initio.
 
This Note is the Note referred to in and is entitled to the benefits and subject
to the terms of, the Credit Agreement, dated as of June 28, 2005 (as amended,
supplemented or modified from time to time, the “Agreement”), among the
Borrowers, U-Haul International, Inc., as Servicer/Manager and Guarantor, and
the Lender. The Agreement contains, among other things, provisions for
acceleration of the maturity hereof upon the occurrence of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
 

 


--------------------------------------------------------------------------------



Except as otherwise specified in the Agreement, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrowers.
 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK.
 
U-HAUL LEASING & SALES CO.,
as a Borrower
 
 
By:  /s/ Rocky D. Wardrip
Name:  Rocky D. Wardrip
Title:  Assistant Treasurer
 
 

U-HAUL CO. OF ARIZONA,
as a Borrower
 
 
By:  /s/ Rocky D. Wardrip
Name: Rocky D. Wardrip
Title: Assistant Treasurer
 
 
U-HAUL INTERNATIONAL, INC.
as a Borrower
 
 
By:  /s/ Rocky D. Wardrip
Name: Rocky D. Wardrip
Title:  Assistant Treasurer
 

 


--------------------------------------------------------------------------------



SCHEDULE TO NOTE
 
Date of
Loan
Amount of Loan
Date of Payment/
Prepayment
Amount of Payment/
Prepayment
Initialed by
                                                                               
                                                                               
                             





 


 


 

 


--------------------------------------------------------------------------------




EXHIBIT G
 


 
MARKET VALUE
 
A.
With respect to any Vehicle that has a Truck Age of greater than five (5) years,
its “Market Value” shall be as follows:

 
Truck Age
 
Model Type
 
(in years)
 
EL
 
DC
 
GH
 
JH
 
5.5
 
$
12,400
             
$
14,000
 
6.0
 
$
10,950
             
$
13,000
 
6.5
 
$
9,500
 
$
7,000
 
$
10,000
 
$
12,000
 
7.0
 
$
9,000
 
$
7,000
 
$
9,500
 
$
10,750
 
7.5
 
$
8,500
 
$
7,000
 
$
9,000
 
$
9,500
 
8.0
 
$
7,750
 
$
6,500
 
$
8,500
 
$
8,750
 
8.5
 
$
7,000
 
$
6,000
 
$
8,000
 
$
8,000
 
9.0
 
$
6,500
 
$
6,000
 
$
7,500
 
$
7,500
 
9.5
 
$
6,000
 
$
6,000
 
$
7,000
 
$
7,000
 
10.0
 
$
5,500
 
$
5,500
 
$
7,000
 
$
7,000
 
10.5
 
$
5,000
 
$
5,000
 
$
7,000
       
11.0
 
$
5,000
 
$
5,000
 
$
6,500
       
11.5
 
$
5,000
 
$
5,000
 
$
6,000
       
12.0
 
$
5,000
 
$
4,500
 
$
5,500
       
12.5
 
$
5,000
 
$
4,000
 
$
5,000
       
13.0
 
$
4,500
 
$
3,500
 
$
4,500
       
13.5
 
$
4,000
 
$
3,000
 
$
4,000
       
14.0
 
$
3,500
 
$
2,500
 
$
3,500
       
14.5
 
$
3,000
 
$
2,000
 
$
3,000
       
15.0
 
$
2,500
 
$
2,000
 
$
2,500
       
15.5
 
$
2,000
 
$
2,000
 
$
2,000
       
16.0
 
$
2,000
 
$
2,000
 
$
2,000
       
16.5
       
$
2,000
 
$
2,000
       



 
B.
With respect to any Vehicle that has a Truck Age of five (5) years or less, its
“Market Value” shall be the Black Book value of such vehicle as printed in the
most recent January or July Black Book, or such other value to which the Lender
and the Borrowers may mutually agree.

 

 
 


--------------------------------------------------------------------------------



EXHIBIT H
 
FACILITY COMMITMENT AMOUNT
Ending on Payment Date in (Month/Year)
 
 
Committed Amount
 
Closing to 7/05
 
$
150,000,000.00
 
8/05
 
$
150,000,000.00
 
9/05
 
$
150,000,000.00
 
10/05
 
$
150,000,000.00
 
11/05
 
$
150,000,000.00
 
12/05
 
$
150,000,000.00
 
1/06
 
$
150,000,000.00
 
2/06
 
$
150,000,000.00
 
3/06
 
$
150,000,000.00
 
4/06
 
$
150,000,000.00
 
5/06
 
$
150,000,000.00
 
6/06
 
$
150,000,000.00
 
7/06
 
$
150,000,000.00
 
8/06
 
$
150,000,000.00
 
9/06
 
$
150,000,000.00
 
10/06
 
$
150,000,000.00
 
11/06
 
$
150,000,000.00
 
12/06
 
$
150,000,000.00
 
1/07
 
$
150,000,000.00
 
2/07
 
$
150,000,000.00
 
3/07
 
$
150,000,000.00
 
4/07
 
$
150,000,000.00
 
5/07
 
$
150,000,000.00
 
6/07
 
$
150,000,000.00
 
7/07
 
$
145,833,333.33
 
8/07
 
$
141,666,666.67
 
9/07
 
$
137,500,000.00
 
10/07
 
$
133,333,333.33
 
11/07
 
$
129,166,666.67
 
12/07
 
$
125,000,000.00
 
1/08
 
$
120,833,333.33
 
2/08
 
$
116,666,666.67
 
3/08
 
$
112,500,000.00
 
4/08
 
$
108,333,333.33
 
5/08
 
$
104,166,666.67
 
6/08
 
$
100,000,000.00
 
7/08
 
$
95,833,333.33
 
8/08
 
$
91,666,666.67
 
9/08
 
$
87,500,000.00
 
10/08
 
$
83,333,333.33
 
11/08
 
$
79,166,666.67
 
12/08
 
$
75,000,000.00
 
1/09
 
$
70,833,333.33
 
2/09
 
$
66,666,666.67
 
3/09
 
$
62,500,000.00
 
4/09
 
$
58,333,333.33
 
5/09
 
$
54,166,666.67
 
6/09
 
$
50,000,000.00
 
7/09
 
$
45,833,333.33
 
8/09
 
$
41,666,666.67
 
9/09
 
$
37,500,000.00
 
10/09
 
$
33,333,333.33
 
11/09
 
$
29,166,666.67
 
12/09
 
$
25,000,000.00
 
1/10
 
$
20,833,333.33
 
2/10
 
$
16,666,666.67
 
3/10
 
$
12,500,000.00
 
4/10
 
$
8,333,333.33
 
5/10
 
$
4,166,666.67
 
6/10
 
$
0.00
 


 


--------------------------------------------------------------------------------




EXHIBIT I
 


 
[FORM OF DEALERSHIP CONTRACT]
 


 


 

 


--------------------------------------------------------------------------------




EXHIBIT J
 


 
[FORM OF RENTAL COMPANY CONTRACT]
 


--------------------------------------------------------------------------------



EXHIBIT K
 


 
WIRE INSTRUCTIONS
 


 
To Lender:
 
Account No.  A/C 62030
Bank:  MLBUSA
Address: 4 World Financial Center
New York, New York 10080
ABA No.: 124-084-669
Reference: 020-000-1133 CFCGABF
Re:  CoPer Id#: 63931
 
To Borrowers:
 
JP Morgan Chase
Phoenix, AZ
ABA# 1221 0002 4
For benefit of: U-Haul
Account # 42 4903
 


 


 


 



 


--------------------------------------------------------------------------------




ANNEX I


ELIGIBLE VEHICLE COLLATERAL


As of any date of determination, a Vehicle constitutes Eligible Vehicle
Collateral if such Vehicle meets all of the requirements set forth below:
 
(i) such Vehicle is a motor vehicle comprising part of Borrower’s “U-Move”
fleet;
 
(ii) such Vehicle is in good working condition and the Servicer/Manager has
performed all maintenance on such Collateral in accordance with industry
standards;
 
(iii) when such Vehicle is pooled with all other Vehicles, the average Truck Age
of all Vehicles is not greater than 12 years;
 
(iv) the Truck Age of such Vehicle is not greater than 14 years old;
 
(v) such Vehicle is, when not rented by a consumer in the ordinary course of
Borrower’s business, located at U-Move rental locations in the United States;
 
(vi) the Lender has a legal, valid and enforceable security interest in such
Vehicle and the interest of the Lender in the Collateral is perfected under the
applicable state motor vehicle law, prior to and enforceable against all
creditors of and purchasers from the Borrowers and all other Persons whatsoever
(other than the Lender and its successors and assigns); provided that for a
period of 120 days after the date on which such Vehicle is pledged to the Lender
under the Security Agreement, a Vehicle shall be deemed to satisfy this clause
(vi), notwithstanding either (a) that the Lien of the Foothill Facility is noted
on the Certificate of Title or (b) that the Lien of the Lender is not noted on
the related Certificate of Title; and
 
(vii) within 120 days of the date on which a Vehicle is pledged to the Lender
pursuant to the Security Agreement (A) the Certificate of Title for such Vehicle
shall be amended or reissued to note the Lien of “MERRILL LYNCH COMMERCIAL
FINANCE CORP.” in the manner prescribed in the applicable jurisdiction, (B) if
necessary to perfect in any jurisdiction, the lien of the Lender shall be
identified on a notice of lien or other filing made in the appropriate state
motor vehicle filing office, and (C) all applicable fees in connection with the
activities described in the foregoing clauses (A) and (B) shall be paid in full;
provided, that notwithstanding clause (A), with respect to those jurisdictions
that have a twenty-five (25) character limitation when noting the names of lien
holders, such Certificates of Title shall note a Lien in favor of “MERRILL LYNCH
COM FIN CRP” or such other formulation acceptable to the Lender.
 


 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement to which this Annex I is attached.
 


 